Exhibit 10.1                             

EXECUTION VERSION     

 

AMENDED AND RESTATED
AGREEMENT AND PLAN OF MERGER

by and between

POLARIS ACQUISITION CORP. (“Parent”)

and

HUGHES TELEMATICS, INC. (“Company”)

 

                                                    

Dated November 10, 2008
                                                    

--------------------------------------------------------------------------------

TABLE OF CONTENTS           Page    ARTICLE I   DEFINITIONS   Section 1.1   
Defined Terms   2  Section 1.2    Rules of Construction    2    ARTICLE II   THE
MERGER   Section 2.1    The Merger    2  Section 2.2    Effective Time   2 
Section 2.3    Closing   2  Section 2.4    Effects of the Merger   3  Section
2.5    Organizational Documents; Governance    3  Section 2.6    Effect on
Capital Stock and Additional Share Consideration   3  Section 2.7   
Reorganization Actions    6  Section 2.8    Earnout   6  Section 2.9   
Surrender of Certificates    9  Section 2.10    Indemnity Escrow    10   
ARTICLE III   CONDITIONS TO CLOSING   Section 3.1    Conditions to Each Party’s
Obligation to Effect the Merger    10  Section 3.2    Conditions to Obligations
of Parent    11  Section 3.3    Conditions to Obligations of the Company    12 
  ARTICLE IV   REPRESENTATIONS AND WARRANTIES OF THE COMPANY   Section 4.1   
Qualification; Organization; Subsidiaries    13  Section 4.2    Authority    14 
Section 4.3    No Breach    15  Section 4.4    No Brokers    15  Section 4.5   
Governmental Approvals    15  Section 4.6    Capitalization    15  Section 4.7 
  Financial Information    16  Section 4.8    Absence of Certain Changes    17 
Section 4.9    Taxes    18 


--------------------------------------------------------------------------------

Section 4.10    Parent Proxy Statement    19  Section 4.11    Assets and
Properties    19  Section 4.12    Contracts    20  Section 4.13    Litigation   
20  Section 4.14    Environmental Matters    20  Section 4.15    Compliance with
Applicable Law    21  Section 4.16    Permits    22  Section 4.17    Employee
Matters    22  Section 4.18    Insurance    24  Section 4.19    Transactions
with Affiliates    24  Section 4.20    Business Intellectual Property    25 
Section 4.21    Sufficiency of Assets    26  Section 4.22    Stockholder
Approval    26  Section 4.23    Relationships with Customers, Suppliers and
Research Collaborators    27  Section 4.24    Trust Account    27  Section 4.25 
  Section 203 of the DGCL    27  Section 4.26    No Additional Representations 
  27    ARTICLE V   REPRESENTATIONS AND WARRANTIES OF PARENT   Section 5.1   
Organization    28  Section 5.2    Authority    28  Section 5.3    Binding
Obligation    28  Section 5.4    No Breach    28  Section 5.5    No Brokers   
29  Section 5.6    Governmental Approvals    29  Section 5.7    Capitalization 
  29  Section 5.8    Absence of Undisclosed Liabilities    30  Section 5.9   
Absence of Certain Changes    30  Section 5.10    Taxes    30  Section 5.11   
Assets and Properties    31  Section 5.12    Contracts    31  Section 5.13   
Litigation    32  Section 5.14    Environmental Matters    32  Section 5.15   
Compliance with Applicable Law    32  Section 5.16    Permits    32  Section
5.17    Insurance    32  Section 5.18    Parent SEC Reports    32  Section 5.19 
  Required Vote of the Parent Stockholders    33  Section 5.20    Transactions
with Affiliates    33  Section 5.21    No Additional Representations    33 


 

 

ii

--------------------------------------------------------------------------------

ARTICLE VI   COVENANTS AND AGREEMENTS   Section 6.1    Conduct of Business   
34  Section 6.2    Proxy Statement; Parent Stockholders’ Meeting    39  Section
6.3    Directors and Officers of Parent After Closing    41  Section 6.4   
Governmental Filings    41  Section 6.5    Required Information    42  Section
6.6    Confidentiality    42  Section 6.7    Public Disclosure    42  Section
6.8    Reasonable Best Efforts    43  Section 6.9    Notices of Certain Events 
  43  Section 6.10    Directors’ and Officers’ Insurance    43  Section 6.11   
Notice of Changes    44  Section 6.12    Amended and Restated Parent
Organizational Documents    44  Section 6.13    Trust Waiver    45  Section
6.14    No Solicitation    45  Section 6.15    Additional Agreements    46 
Section 6.16    Reservation of Parent Shares    46  Section 6.17    Pre-Closing
Confirmation and Certification    46  Section 6.18    Company Stockholder
Representation Letters    47    ARTICLE VII   INDEMNIFICATION   Section 7.1   
Survival of Representations, Warranties and Covenants    47  Section 7.2   
Indemnification of Parent    47  Section 7.3    Indemnification of Third Party
Claims    48  Section 7.4    Payments    49  Section 7.5    Escrow
Representative    49  Section 7.6    Parent Independent Directors    50   
ARTICLE VIII   TERMINATION   Section 8.1    Termination    51  Section 8.2   
Effect of Termination    52 


 

iii

--------------------------------------------------------------------------------

ARTICLE IX   GENERAL PROVISIONS   Section 9.1    Assignment    52  Section 9.2 
  Parties in Interest    52  Section 9.3    Amendment    53  Section 9.4   
Waiver; Remedies    53  Section 9.5    Expenses    53  Section 9.6    Notices   
53  Section 9.7    Entire Agreement    54  Section 9.8    Severability    54 
Section 9.9    Consent to Jurisdiction    54  Section 9.10    Exhibits and
Schedules; Disclosure    55  Section 9.11    Governing Law    55  Section 9.12 
  Counterparts    55  Section 9.13    Specific Performance    56  Section 9.14 
  Rules of Construction    56      EXHIBITS          Exhibit A    – Definitions 
    Exhibit B    – Form of Amended and Restated Certificate of Incorporation of
Parent      Exhibit C    – Form of Amended and Restated Bylaws of Parent     
Exhibit D    – Post-Closing Directors and Officers      Exhibit E    –
[Reserved]      Exhibit F    – Term Sheet for Parent Shareholders’ Agreement   
  Exhibit G    – Reorganization Actions      Exhibit H    – Form of Working
Capital Certificate      Exhibit I    – Form of Proceeds Shares Certificate     


 

iv

--------------------------------------------------------------------------------



AGREEMENT AND PLAN OF MERGER



AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER, dated as of November 10, 2008
(this “Agreement”) by and between Polaris Acquisition Corp., a Delaware
corporation (“Parent”), and Hughes Telematics, Inc., a Delaware corporation (the
“Company”).

This Agreement amends and restates the Agreement and Plan of Merger, dated as of
June 13, 2008 (the “Original Agreement”), by and between Parent and the Company.

WITNESSETH:

WHEREAS, the Parent Board of Directors and the Company Board of Directors have
determined that it is in the best interest of their respective companies and
their shareholders to consummate the business combination transaction provided
for in this Agreement and approved the transactions set forth herein pursuant to
which the Company will, on the terms and subject to the conditions set forth in
this Agreement, merge with and into Parent (the “Merger”), with Parent
continuing as the surviving corporation in the Merger (sometimes referred to in
this capacity as the “Surviving Corporation”); and

WHEREAS, concurrently with the execution of this Agreement and as an inducement
to Parent’s willingness to enter into this Agreement, the Company, Parent and
certain of the holders of Company Common Stock (as defined below) and other
equity securities of the Company (the “Company Equityholders”) are entering into
an Amended and Restated Support and Reorganization Agreement, executed by the
Permitted Holders and certain other Company Equityholders as of the date of this
Agreement, in respect of the equity securities held by such Company
Equityholders (the “Amended and Restated Company Support Agreement”); and

WHEREAS, for federal income Tax purposes, it is intended that the Merger shall
qualify as a “reorganization” within the meaning of Section 368(a) of the
Internal Revenue Code of 1986, as amended (the “Code”), and this Agreement is
intended to be and is adopted as a “plan of reorganization” for purposes of
Sections 354 and 361 of the Code; and

WHEREAS the parties desire to amend and restate the Original Agreement in its
entirety pursuant to Section 9.3 of the Original Agreement; and

WHEREAS, the parties desire to make certain representations, warranties and
agreements in connection with the Merger and also to prescribe certain
conditions to the Merger.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

--------------------------------------------------------------------------------

 

 

ARTICLE I

DEFINITIONS

Section 1.1       Defined Terms.  Capitalized terms used in this Agreement, the
Exhibits and Schedules to this Agreement, the Parent Disclosure Statement and
the Company Disclosure Statement shall have the meanings specified in Exhibit A.

Section 1.2       Rules of Construction.  The rules of construction specified in
Section 9.14 hereof shall apply to this Agreement, the Exhibits and Schedules to
this Agreement, the Parent Disclosure Statement and the Company Disclosure
Statement.

ARTICLE II

THE MERGER




Section 2.1       The Merger.  At the Effective Time (as defined in Section 2.2)
and subject to and upon the terms and conditions of this Agreement and the
applicable provisions of the DGCL, the Company shall be merged with and into
Parent, the separate corporate existence of the Company shall cease and Parent
shall continue as the surviving corporation and shall succeed to assume all the
property, rights, privileges, powers and franchises of the Company in accordance
with the DGCL; provided, however, Parent and the Company may mutually agree
that, immediately prior to the merger described above, a newly formed
wholly-owned corporate subsidiary of Parent shall be merged with and into the
Company, and the Company shall be the surviving corporation of such reverse
subsidiary merger.

Section 2.2       Effective Time.  Subject to the terms and conditions of this
Agreement, as soon as practicable on the Closing Date (as defined below), each
of Parent and the Company shall cause the Merger to be consummated by filing a
certificate of merger in such form as required by, and executed in accordance
with, the relevant provisions of the DGCL (the “Certificate of Merger”), with
the Secretary of State of the State of Delaware and shall make all other filings
or recordings required under the DGCL. The Merger shall become effective at such
time as the Certificate of Merger is duly filed with the Secretary of State of
the State of Delaware, or at such subsequent date or time as shall be agreed
upon by the Company and Parent and specified in the Certificate of Merger, which
date shall be not more than five (5) days after the date the Certificate of
Merger is received for filing. The time at which the Merger becomes effective is
referred to herein as the “Effective Time.”

Section 2.3       Closing.  The closing of the Merger (the “Closing”) shall take
place at the offices of Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street, New
York, New York at 10:00 a.m., local time, on a date to be specified by the
Company and Parent (the “Closing Date”) which shall be no later than the third
Business Day after the satisfaction or waiver (to the extent permitted by
applicable Law) of the conditions set forth in Article III (other than those
conditions that by their nature are to be satisfied by actions to be taken at
the Closing, but subject to the satisfaction or waiver of such conditions), or
at such other place, date or time as the Company and Parent hereto agree in
writing.

 

2

--------------------------------------------------------------------------------

Section 2.4       Effects of the Merger.  At and after the Effective Time, the
Merger shall have the effects set forth in Section 251 of the DGCL.

Section 2.5       Organizational Documents; Governance.

(a)          Certificate of Incorporation; Bylaws.  The Certificate of
Incorporation of Parent (as amended prior to the Effective Time as contemplated
by this Agreement in the form as set forth on Exhibit B hereto), as in effect
immediately prior to the Effective Time, shall be the Certificate of
Incorporation of the Surviving Corporation from and after the Effective Time
until thereafter amended. The Bylaws of Parent (as amended prior to the
Effective Time as contemplated by this Agreement in the form as set forth on
Exhibit C hereto), as in effect immediately prior to the Effective Time, shall
be the Bylaws of the Surviving Corporation from and after the Effective Time
until thereafter amended.

(b)          Board of Directors; Officers.  At or prior to the Effective Time,
the Parent Board of Directors shall cause the number of directors that will
comprise the full Parent Board of Directors at or immediately prior to the
Effective Time (and the Surviving Corporation, at and after the Effective Time)
to be nine. Parent and the Company shall use their respective reasonable best
efforts to cause (i) the members of the board of directors of the Surviving
Corporation at the Effective Time to consist of the persons listed as directors
on Exhibit D hereto and (ii) the officers of the Surviving Corporation at the
Effective Time to consist of the persons listed as officers on Exhibit D hereto.

Section 2.6       Effect on Capital Stock and Additional Share Consideration. 
At the Effective Time, by virtue of the Merger and without any action on the
part of Parent, the Company or the holder of any of the following securities:

(a)          Each share of common stock, $0.0001 par value, of Parent (the
“Parent Common Stock”) issued and outstanding immediately prior to the Effective
Time shall remain issued and outstanding and shall not be affected by the
Merger.

(b)          All shares of common stock, par value $0.01 per share, of the
Company (the “Company Common Stock”) issued and outstanding immediately prior to
the Effective Time that are owned directly by the Company shall be cancelled and
shall cease to exist and no stock of Parent or other consideration shall be
delivered in exchange therefor.

(c)          Other than the shares cancelled pursuant to Section 2.6(b), any
shares owned by Company Stockholders properly exercising appraisal rights
pursuant to Section 262 of the DGCL (“Section 262”) (which shares shall have the
rights as provided in Section 2.6(h)), and subject to Section 2.6(e), each share
of Company Common Stock issued and outstanding immediately prior to the
Effective Time shall be converted into and represent the right to receive a
number of fully paid and non-assessable shares of Parent Common Stock equal to
the Exchange Ratio (the aggregate of such shares referred to as the “Transaction
Shares”); provided that 7.5% of the Transaction Shares shall be deposited into
escrow to satisfy the indemnity set forth in Article VII hereof in accordance
with Section 2.10 hereof; provided, further, the Applicable Percentage of the
Transaction Shares shall be designated as the “Escrowed Earnout Shares” and the
right to receive the Escrowed Earnout Shares shall be contingent upon the

 

3

--------------------------------------------------------------------------------

satisfaction of the Targets set forth in Section 2.8 hereof in accordance with
Section 2.8 hereof. The “Applicable Percentage” shall be a fraction equal to (1)
59,000,000, divided by (2) the sum of (A) the aggregate number of Transaction
Shares, plus (B) the aggregate number of Converted Option Shares. Parent shall
deposit the Escrowed Earnout Shares with the Escrow Agent, which shares shall
consist of three tranches, the first of which shall consist of 40% of the total
Escrowed Earnout Shares (the “First Tranche”), the second of which shall consist
of 30% of the total Escrowed Earnout Shares (the “Second Tranche”) and the third
of which shall consist of 30% of the total Escrowed Earnout Shares (the “Third
Tranche” and each of the First Tranche, Second Tranche and Third Tranche are
referred to as a “Tranche”), which may be released to the Company Stockholders
or cancelled in accordance with Section 2.8. Section 2.6(c) of the Company
Disclosure Statement sets forth, as of the date hereof, the allocation of
Transaction Shares (including the Escrowed Earnout Shares) among all of the
holders of the Company Common Stock (the “Company Stockholders”) immediately
prior to the Effective Time, after giving effect to the Reorganization Actions
(and shall also set forth the allocation of Transaction Shares assuming the
outstanding Credit Facility Warrants are not exercised prior to the Effective
Time). Section 2.6(c) of the Company Disclosure Statement may be revised, if
necessary, at least 48 hours prior to the Proxy Statement Date and, again, at
least 48 hours prior to the Effective Time, in each case pursuant to Section
6.17 hereof. No Transaction Shares shall be issued, released or delivered to any
Company Stockholder unless such Person shall have made to Parent in writing
reasonable and customary investor representations.

(d)          Each share of Company Common Stock converted pursuant to this
Article II shall no longer be outstanding and shall automatically be cancelled
and shall cease to exist as of the Effective Time, and the certificates
previously representing such shares of Company Common Stock (the “Company
Certificates”) shall thereafter represent solely the right to receive the
Transaction Shares, subject to the conditions set forth in this Article II and
the Escrow Agreement.

(e)          No fraction of a share of Parent Common Stock will be issued by
virtue of the Merger, and each holder of shares of Company Common Stock who
would otherwise be entitled to a fraction of a share of Parent Common Stock
(after aggregating all fractional shares of Parent Common Stock which such
holder would otherwise receive) shall, upon compliance with Section 2.9 hereof,
receive from Parent, in lieu of such fractional share, an amount in cash without
interest thereon equal to the product of (i) such fraction multiplied by (ii)
the volume-weighted average price of one share of Parent Common Stock, as
reported by Bloomberg, L.P., on the last trading day prior to the Effective
Time.

(f)          Upon and subject to the conditions set forth in this Agreement, at
the Effective Time, each Company Option granted under the Company Stock Plan and
outstanding immediately prior to the Effective Time shall be converted into an
option (each, a “Converted Option”) to acquire a number of shares of Parent
Common Stock (“Converted Option Shares”) equal to the product obtained by
multiplying (x) the aggregate number of shares of Company Common Stock that
would have been issuable upon the exercise of such Company Option for cash
immediately prior to the Effective Time by (y) the Exchange Ratio, rounded down
to the nearest whole share. Converted Options representing the Applicable
Percentage of Converted Option Shares (rounded down to the nearest whole share)
shall be designated as “Earnout Options” and all remaining Converted Options
shall be designated as “Transaction Options.”

 

4

--------------------------------------------------------------------------------

The Earnout Options shall be further divided into three separate sub-categories,
the first of which shall consist of Earnout Options in respect of 40% of the
total number of Converted Option Shares applicable to Earnout Options (the
“First Tranche Earnout Options”), the second of which shall consist of Earnout
Options in respect of 30% of the total number of Converted Option Shares
applicable to Earnout Options (the “Second Tranche Earnout Options”) and the
third of which shall consist of Earnout Options in respect of 30% of the total
number of Converted Option Shares applicable to Earnout Options (the “Third
Tranche Earnout Options”), as follows (it being understood that each category of
Earnout Options shall consist of whole shares so that the three categories may
not pertain exactly to the percentages set forth above but shall be as close to
such percentages as possible; provided that the total number of shares of First
Tranche Earnout Options, Second Tranche Earnout Options and Third Tranche
Earnout Options shall equal 100% of the Earnout Options as calculated in
accordance with this Section 2.6(f)): (A) the First Tranche Earnout Options
shall be exercisable only if (i) they are otherwise exercisable pursuant to the
vesting and other terms and conditions of the Company Option (except as set
forth in Section 2.6(f) of the Company Disclosure Statement) and (ii) the First
Target Shares are released to Company Stockholders pursuant to Section 2.8, (B)
the Second Tranche Earnout Options shall be exercisable only if (i) they are
otherwise exercisable pursuant to the vesting and other terms and conditions of
the Company Option (except as set forth in Section 2.6(f) of the Company
Disclosure Statement) and (ii) the Second Target Shares are released to Company
Stockholders pursuant to Section 2.8 and (C) the Third Tranche Earnout Options
shall be exercisable only if (i) they are otherwise exercisable pursuant to the
vesting and other terms and conditions of the Company Option (except as set
forth in Section 2.6(f) of the Company Disclosure Statement) and (ii) the Third
Target Shares are released to Company Stockholders pursuant to Section 2.8. If
any Tranche of Escrowed Earnout Shares is cancelled, the category of Earnout
Options that would otherwise become exercisable upon the release of such
Escrowed Earnout Shares shall also be cancelled at such time. The per share
exercise price of each Converted Option rounded up to the nearest whole cent
shall be the same as the per share exercise price of the related Company Option
divided by the Exchange Ratio. Section 2.6(f) of the Company Disclosure
Statement sets forth the allocation of the Converted Options, by category, among
all holders of Company Options as of the date of this Agreement. Section 2.6(f)
of the Company Disclosure Statement may be revised, if necessary, at least 48
hours prior to the Proxy Statement Date and, again, at least 48 hours prior to
the Effective Time. Except as set forth above, each Converted Option shall be on
the same terms and conditions (including vesting conditions) as the applicable
Company Option it replaces. Prior to the Effective Time, Parent, the Company,
the Company Board of Directors and the compensation committee of the Company
Board of Directors, as applicable, shall take all actions necessary to
effectuate the provisions of this Section 2.6(f).

     (g)          As soon as practicable following the Closing Date, Parent
shall file a registration statement on Form S-3 or Form S-8, as the case may be
(or any successor or other appropriate forms), with respect to all of the
Converted Option Shares and shall use its commercially reasonable best efforts
to maintain the effectiveness of such registration statement or registration
statements (and maintain the current status of the prospectus or prospectuses
contained therein) for so long as any such Converted Options remain outstanding.

     (h)          Notwithstanding anything in this Agreement to the contrary,
the shares of Company Common Stock issued and outstanding immediately prior to
the Effective Time that

 

5

--------------------------------------------------------------------------------

are held by any Company Stockholder that is entitled to demand and properly
demands appraisal of shares of Company Common Stock pursuant to, and complies in
all respects with, the provisions of Section 262 (the “Appraisal Shares”) shall
not be converted into the right to receive the Transaction Shares as provided in
(but subject to) this Article II, but, instead, such Company Stockholder shall
be entitled to such rights (but only such rights) as are granted by Section 262.
At the Effective Time, all Appraisal Shares shall no longer be outstanding and
automatically shall be cancelled and shall cease to exist, and, except as
otherwise provided by Laws, each holder of Appraisal Shares shall cease to have
any rights with respect to the Appraisal Shares, other than such rights as are
granted by Section 262. Notwithstanding the foregoing, if any such Company
Stockholder shall fail to validly perfect or shall otherwise waive, withdraw or
lose the right to appraisal under Section 262 or if a court of competent
jurisdiction shall determine that such Company Stockholder is not entitled to
the relief provided by Section 262, then the rights of such Company Stockholder
under Section 262 shall cease, and such Appraisal Shares shall be deemed to have
been converted at the Effective Time into, and shall have become, the right to
receive the Transaction Shares as provided in (but subject to) this Article II.
The Company shall give prompt notice to Parent of any demands for appraisal of
any shares of Company Common Stock, and Parent shall have the opportunity to
reasonably participate in all negotiations and proceedings with respect to such
demands. The Company shall not, without the prior written consent of Parent,
make any payment with respect to, or settle or offer to settle, any such
demands, or agree to do any of the foregoing.

Section 2.7       Reorganization Actions.

(a)          Prior to the Closing (and no later than immediately prior to the
Effective Time), the Company shall cause (and the Company Equityholders shall
cause, pursuant to the Amended and Restated Company Support Agreement) the
actions set forth on Exhibit G (the “Reorganization Actions”) to take effect.

(b)          Notwithstanding anything in this Agreement to the contrary, in the
event any Credit Facility Warrants are not exercised prior to the Effective
Time, the Company shall effect the automatic exercise of such Credit Facility
Warrants immediately following the Effective Time pursuant to the terms thereof,
and the Company and Parent shall cooperate in good faith to amend the terms and
provisions of this Agreement as reasonably necessary to ensure that such timing
difference in the exercise of the Credit Facility Warrants has no economic
effect on the Transaction or the relative rights of the parties hereunder
(including, without limitation, providing for the escrow of the applicable
portion of the issuable Parent Common Stock as Escrowed Earnout Shares and
Escrowed Indemnity Shares).

Section 2.8       Earnout.

(a)          On the Closing Date, Parent shall deposit all of the Escrowed
Earnout Shares with the Escrow Agent, to be held in an escrow account for the
purpose of distributing such shares to the Company Stockholders upon the
achievement of certain targets, as described in this Section 2.8, provided that
7.5% of such Escrowed Earnout Shares shall be part of the Escrowed Indemnity
Shares and placed in a separate escrow account in satisfaction of the indemnity
set forth in Article VII hereof in accordance with Section 2.10 hereof. The
Escrowed Earnout Shares shall be allocated to the Company Stockholders in
accordance with Section 2.6(c)

 

6

--------------------------------------------------------------------------------

of the Company Disclosure Statement and in accordance with the terms and
conditions of this Section 2.8 and an agreement to be entered into at the
Closing between Parent, the Escrow Representative, and Continental Stock
Transfer & Trust Company (the “Escrow Agent”) (or another escrow agent mutually
agreed to by Parent and the Company), in customary form and substance as
reasonably agreed to by Parent and the Company (the “Escrow Agreement”).

(b)          On the Closing Date, the Sponsors shall deposit 1.25 million shares
of Parent Common Stock (the “Escrowed Sponsor Earnout Shares”) as set forth in
Section 2.8(b) of the Parent Disclosure Statement with the Escrow Agent, to be
held in an escrow account for the purpose of distributing such shares to the
Sponsors upon the achievement of the First Target (as defined in Section
2.8(c)). The Escrowed Sponsor Earnout Shares shall be allocated to the Sponsors
in accordance with Section 2.8(b) of the Parent Disclosure Statement and in
accordance with the terms and conditions of this Section 2.8.

(c)          Subject to Section 2.8(f) hereof, if between the first and the
fifth anniversaries of the Closing Date, the Share Price of Parent Common Stock
equals or exceeds $20.00 per share (the “First Target”) for 20 trading days
within any 30 trading day period, then within ten Business Days after the
achievement of such target, Parent and the Escrow Representative shall instruct
the Escrow Agent to release (i) the First Tranche of Escrowed Earnout Shares
(which amount may be reduced by up to 7.5% of such shares (the “First Target
Indemnity Shares”) pursuant to Article VII hereof and the Escrow Agreement),
which shares shall be allocated to the Company Stockholders in accordance with
Section 2.6(c) hereof and Section 2.6(c) of the Company Disclosure Statement
(the “First Target Shares”) and (ii) the Escrowed Sponsor Earnout Shares, which
shares shall be allocated to the Sponsors in accordance with Section 2.8(b) of
the Parent Disclosure Statement. If the First Target has not been achieved for
such 20 trading days during the four-year period referenced in this Section
2.8(c), the First Target Shares and the Escrowed Sponsor Earnout Shares shall no
longer be outstanding and shall be cancelled.

(d)          Subject to Section 2.8(f) hereof, if between the second and the
fifth anniversaries of the Closing Date, the Share Price of Parent Common Stock
equals or exceeds $24.50 per share (the “Second Target”) for 20 trading days
within any 30 trading day period, then within ten Business Days after the
achievement of such target, Parent and the Escrow Representative shall instruct
the Escrow Agent to release the Second Tranche of Escrowed Earnout Shares (which
amount may be reduced by up to 7.5% of such shares (the “Second Target Indemnity
Shares”) pursuant to Article VII hereof and the Escrow Agreement), which shares
shall be allocated to the Company Stockholders in accordance with Section 2.6(c)
hereof and Section 2.6(c) of the Company Disclosure Statement (the “Second
Target Shares”). If the Second Target has not been achieved for such 20 trading
days during the three-year period referenced in this Section 2.8(d), the Second
Target Shares shall no longer be outstanding and shall be cancelled.

(e)          Subject to Section 2.8(f) hereof, if between the third and the
fifth anniversaries of the Closing Date, the Share Price of Parent Common Stock
equals or exceeds $30.50 per share (the “Third Target”) for 20 trading days
within any 30 trading day period, then within ten Business Days after the
achievement of such target, Parent and the Escrow Representative shall instruct
the Escrow Agent to release the Third Tranche of Escrowed Earnout

 

7

--------------------------------------------------------------------------------

Shares (which amount may be reduced by up to 7.5% of such shares (the “Third
Target Indemnity Shares”) pursuant to Article VII hereof and the Escrow
Agreement), which shares shall be allocated to the Company Stockholders in
accordance with Section 2.6(c) hereof and Section 2.6(c) of the Company
Disclosure Statement (the “Third Target Shares”). If the Third Target has not
been achieved for such 20 trading days during the two-year period referenced in
this Section 2.8(e), the Third Target Shares shall no longer be outstanding and
shall be cancelled.

(f)          In the event of a Change of Control or Reorganization Event, any
Escrowed Earnout Shares and Escrowed Sponsor Earnout Shares remaining in the
escrow account and not theretofore cancelled shall be released or cancelled as
follows: (i) to the extent that the Change of Control or Reorganization Event
Consideration exceeds the First Target, any First Target Shares and Escrowed
Sponsor Earnout Shares shall be released, (ii) to the extent that the Change of
Control or Reorganization Event Consideration exceeds the Second Target, any
Second Target Shares shall be released, and (iii) to the extent that the Change
of Control or Reorganization Event Consideration exceeds the Third Target, any
Third Target Shares shall be released. To the extent that the Change of Control
or Reorganization Event Consideration does not exceed any given Target, the
Target Shares with respect to such Tranche and the Escrowed Sponsor Earnout
Shares, if applicable, shall no longer be outstanding and shall be cancelled,
effective upon completion of such Change of Control or Reorganization Event.

(g)          The target share price triggers listed in Sections 2.8(c), (d) and
(e) hereof (such dollar amounts, the “Share Price Triggers”) and the Escrowed
Earnout Shares and Escrowed Sponsor Earnout Shares to be distributed upon
achievement of said targets shall be adjusted from time to time as follows:

                        (i)          In the event the outstanding shares of
Parent Common Stock shall be subdivided or reclassified into a greater number of
shares of Parent Common Stock, the Share Price Triggers in effect at the close
of business on the day upon which such subdivision or reclassification becomes
effective shall be equitably and proportionately reduced, and conversely, in
case outstanding shares of Parent Common Stock shall each be combined or
reclassified into a smaller number of shares of Parent Common Stock, the Share
Price Triggers in effect at the close of business on the day upon which such
combination or reclassification becomes effective shall be equitably and
proportionately increased, such reduction or increase, as the case may be, to
become effective immediately prior to the opening of business on the day
following the day upon which such subdivision or combination becomes effective.

                        (ii)          Pursuant to the Escrow Agreement, in
connection with any such subdivision or reclassification into a greater number
of shares of Parent Common Stock, the Escrowed Earnout Shares and Escrowed
Sponsor Earnout Shares distributable upon the achievement of the applicable
milestones shall be equitably and proportionately increased and, conversely, in
connection with any such combination or reclassification into a smaller number
of shares of Parent Common Stock, the Escrowed Earnout Shares and Escrowed
Sponsor Earnout Shares distributable upon the achievement of the applicable
milestones shall be equitably and proportionately reduced. For example, for
purposes of clarity, (x) in the case of a 2-for-1 stock split of Parent Common
Stock, the Escrowed Earnout Shares distributable upon the achievement of the
first milestone shall

 

8

--------------------------------------------------------------------------------

be increased from 23,600,000 to 47,200,000 and (y) in the case of a 1-for-2
reverse stock split of Parent Common Stock, the Escrowed Earnout Shares
distributable upon the achievement of the first milestone shall be reduced from
23,600,000 to 11,800,000 (assuming for the purposes of this example that there
are no adjustments to the number of shares of Parent Common Stock in the First
Tranche).

     (h)          Without limiting the specificity of any of the foregoing, it
is the intent of the parties to provide for fair and equitable adjustments to
the Share Price Triggers, the Escrowed Earnout Shares and the Escrowed Sponsor
Earnout Shares to preserve the economic benefits intended to be provided to the
Company Stockholders and the Sponsors, respectively, under the terms of this
Agreement in the event there is any change in or conversion of the Parent Common
Stock and, accordingly, the Parent Board of Directors shall make appropriate
equitable adjustments in connection therewith, as determined in the good faith
judgment of the Parent Board of Directors.

     (i)          Neither Parent, the Sponsors, the Company Stockholders nor any
Affiliate thereof shall take any action, directly or indirectly, with the intent
or effect of influencing or manipulating the market prices of Parent Common
Stock during any measurement period described in Sections 2.8(c), (d) and (e)
hereof. Furthermore, for the purposes of determining whether a Share Price
Trigger has been achieved for 20 trading days within any 30-trading-day period
pursuant to Sections 2.8(c), (d) and (e) hereof, any days during which any such
persons (A) have outstanding a public announcement or statement relating to the
purchase or sale of equity securities of Parent (other than ordinary-course,
generic statements as to the possibility of such purchases from time to time and
which do not specify either the amount of any such potential purchases nor the
price or prices at which such purchases may be made), whether in the public
market or otherwise, or (B) have made, in the aggregate, to the best knowledge
of Parent, purchases of Parent Common Stock exceeding 1% of the average daily
trading volume reported for the security during the four calendar weeks
preceding the week in which such purchases were made, shall not be counted as
days on which such Share Price Trigger has been achieved. Such excluded days
shall extend the 30-trading-day measurement period by an equal number of days.

Section 2.9       Surrender of Certificates.

(a)          Upon surrender of their Company Certificates at the Closing with a
properly completed letter of transmittal (the form of such letter of transmittal
to be provided by Parent to the Company for delivery to the Company Stockholders
no later than five Business Days prior to Closing (it being understood that such
letter of transmittal shall provide that such holders shall acknowledge that
they are receiving restricted securities under the federal securities laws and
will contain other customary investment representations)), the holders of the
Company Common Stock shall receive in exchange therefor certificates
representing the Transaction Shares into which their shares of Company Common
Stock shall be converted or exchanged at the Effective Time, less the Escrowed
Indemnity Shares and Escrowed Earnout Shares, and the Company Certificates so
surrendered shall forthwith be cancelled. Until so surrendered, outstanding
Company Certificates will be deemed, from and after the Effective Time, to
evidence only the right to receive the applicable number of shares of Parent
Common Stock issuable pursuant to Section 2.6(c) or, in the case of holders of
Appraisal Shares, the right to receive the applicable payments set forth in
Section 2.6(h).

 

9

--------------------------------------------------------------------------------

(b)          No dividends or other distributions declared or made after the date
of this Agreement with respect to Parent Common Stock with a record date after
the Effective Time will be paid to the holders of any unsurrendered Company
Certificates with respect to the shares of Parent Common Stock to be issued upon
surrender thereof until the holders of record of such Company Certificates shall
surrender such Company Certificates. Subject to applicable law, following
surrender of any such Company Certificates with a properly completed letter of
transmittal, Parent shall promptly deliver to the record holders thereof,
without interest, the certificates representing shares of Parent Common Stock
issued in exchange therefor (not including the Escrowed Indemnity Shares or the
shares issuable pursuant to Section 2.8) and the amount of any such dividends or
other distributions with a record date after the Effective Time theretofore paid
with respect to such shares of Parent Common Stock.

Section 2.10     Indemnity Escrow. As a remedy for the indemnity set forth in
Article VII, at the Closing, Parent shall deposit with the Escrow Agent 7.5% of
the Transaction Shares (the “Escrowed Indemnity Shares”), comprised of Escrowed
Earnout Shares (including First Target Shares, Second Target Shares and Third
Target Shares) and Transaction Shares that are not Escrowed Earnout Shares to be
held in a separate escrow account and released therefrom (if applicable) from
time to time to Parent in satisfaction of such indemnity, all in accordance with
Article VII hereof and the terms and conditions of the Escrow Agreement. On the
fifth Business Day following the date (the “Indemnity Escrow Termination Date”)
that is fifteen (15) months from the Closing Date, the Escrow Agent shall
release the Escrowed Indemnity Shares, less any of such shares applied in
satisfaction of a claim for indemnification and any of such shares related to a
claim for indemnification that is then unresolved. Upon such release, Escrowed
Indemnity Shares that constitute Transaction Shares shall be delivered to the
Company Stockholders in accordance with Section 2.6(c) of the Company Disclosure
Statement and the Escrow Agreement; and the Escrowed Indemnity Shares that
constitute Escrowed Earnout Shares shall be retained in escrow in accordance
with Section 2.8 hereof and the Escrow Agreement. Any Escrowed Indemnity Shares
held with respect to any unresolved claim for indemnification and not applied as
indemnification with respect to such claim upon its resolution shall be
delivered in accordance with the preceding sentence.

ARTICLE III

CONDITIONS TO CLOSING

Section 3.1       Conditions to Each Party’s Obligation to Effect the Merger.
The obligations of Company and Parent to effect the Merger are subject to the
satisfaction or waiver at or prior to the Closing of each of the following
conditions:

(a)          No Injunctions or Illegality. No statute, rule, regulation,
executive order, decree or ruling shall have been adopted or promulgated, and no
temporary restraining order, preliminary or permanent injunction or other order
issued by a court or other U.S. governmental authority of competent jurisdiction
shall be in effect, having the effect of making the Merger illegal or otherwise
prohibiting consummation of the Merger.

(b)          Regulatory Approvals. (i) All waiting periods (and all extensions
thereof), if any, applicable to the consummation of the Merger under the HSR Act
shall have terminated

 

10

--------------------------------------------------------------------------------

or expired, and (ii) all approvals or consents of a Governmental Entity which
are required to be obtained in connection with the Merger shall have been
obtained, except where the failure to obtain such approval or consent would not,
individually or in the aggregate, have or reasonably be expected to have a
Parent Material Adverse Effect, Company Material Adverse Effect or material
adverse effect on the operation of the business of the Surviving Corporation and
its Subsidiaries from and after the Effective Time.

(c)          Parent Stockholder Approval. The Parent Stockholder Approval shall
have been obtained.

Section 3.2       Conditions to Obligations of Parent. The obligations of Parent
to effect the Merger are subject to the satisfaction or waiver by Parent at or
prior to the Closing of each of the following conditions:

(a)          Representations and Warranties. (i) The representations and
warranties set forth in Sections 4.2, 4.4, 4.6, 4.8(d), 4.19 and 4.22 shall be
true and correct in all respects, in each case as of the date of the Original
Agreement (except in the case of Section 4.6), as of the date hereof and as of
the Closing Date as if made on the Closing Date (except to the extent expressly
made solely as of the date of the Original Agreement or solely as of an earlier
date, in which case as of such date), and (ii) all other representations and
warranties set forth in Article IV shall be true and correct (disregarding all
qualifications or limitations as to “materiality” or “Company Material Adverse
Effect”) at and as of the Closing Date as if made on the Closing Date (except to
the extent expressly made solely as of the date of the Original Agreement or
solely as of an earlier date, in which case as of such date), except where the
failure of such representations and warranties, to be so true and correct would
not have a Company Material Adverse Effect, and the Company shall have delivered
to Parent a certificate confirming the foregoing (i) and (ii) as of the Closing
Date.

(b)          Performance of Obligations of Company. Each and all of the
covenants and agreements of the Company to be performed or complied with
pursuant to this Agreement shall have been performed and complied with in all
material respects, and the Company shall have delivered to Parent a certificate
confirming the foregoing as of the Closing Date.

(c)          Material Adverse Effect. No Company Material Adverse Effect shall
have occurred from and after the date of the Original Agreement.

(d)          Additional Agreements. Each of the Additional Agreements shall have
been delivered (and executed, if applicable) by each of the parties to such
Additional Agreements other than Parent or the Parent Stockholders.

(e)          Opinion of Counsel. Parent shall have received from Wachtell,
Lipton, Rosen & Katz, tax counsel to Parent, a written opinion, dated the
Closing Date, in form and substance reasonably satisfactory to Parent, on the
basis of certain facts, representations and assumptions set forth in such
opinion, to the effect that the Merger will be treated for federal income Tax
purposes as a “reorganization” within the meaning of Section 368(a) of the Code.
In rendering such opinion, such counsel shall be entitled to require and rely
upon customary representation letters executed by officers of Parent and the
Company.

 

11

--------------------------------------------------------------------------------

(f)          Appraisal Rights. Company Stockholders that beneficially own not
more than 1,000 shares of Company Common Stock (as adjusted for stock dividends,
stock splits and similar events) shall have demanded and validly perfected
appraisal of shares in accordance with the DGCL.

(g)          Delivery of Amended and Restated Company Support Agreement. The
Company shall have delivered to Parent the Amended and Restated Company Support
Agreement executed by those Company Equityholders who have not executed such
agreement as of the date hereof.

Section 3.3       Conditions to Obligations of the Company. The obligations of
the Company to effect the Merger are subject to the satisfaction or waiver by
the Company at or prior to the Closing Date of each of the following conditions:

(a)          Representations and Warranties. (i) The representations and
warranties set forth in Sections 5.1, 5.2 and 5.9(c) hereof shall be true and
correct at and as of the Closing Date as if made on the Closing Date (except to
the extent expressly made solely as of the date of the Original Agreement or
solely as of an earlier date, in which case as of such date), and (ii) all other
representations and warranties of Parent in Article V shall be true and correct
(disregarding all qualifications or limitations as to “materiality” or “Parent
Material Adverse Effect”) at and as of the Closing Date as if made on the
Closing Date (except to the extent expressly made solely as of the date of the
Original Agreement or solely as of an earlier date, in which case as of such
date), except where the failure of such representations and warranties to be so
true and correct would not have a Parent Material Adverse Effect, and Parent
shall have delivered to the Company a certificate signed by an executive officer
of Parent confirming the foregoing (i) and (ii) as of the Closing Date.

(b)          Performance of Obligations of Parent. Each and all of the covenants
and agreements of Parent to be performed or complied with pursuant to this
Agreement on or prior to the Closing Date shall have been performed and complied
with in all material respects, and Parent shall have delivered to the Company a
certificate signed by an executive officer of Parent confirming the foregoing as
of the Closing Date.

(c)          Material Adverse Effect. No Parent Material Adverse Effect shall
have occurred from and after the date of the Original Agreement.

(d)          Additional Agreements. Each of the Additional Agreements shall have
been delivered (and executed, if applicable) by each of the parties to such
Additional Agreement other than the Company, the Company Equityholders or any
officers or employees of the Company.

(e)          Opinion of Counsel. The Company shall have received from Skadden,
Arps, Slate, Meagher & Flom LLP, tax counsel to the Company, a written opinion,
dated the Closing Date, in form and substance reasonably satisfactory to the
Company, on the basis of certain facts, representations and assumptions set
forth in such opinion, to the effect that the Merger will be treated for federal
income Tax purposes as a “reorganization” within the meaning of Section 368(a)
of the Code. In rendering such opinion, such counsel shall be entitled to

 

12

--------------------------------------------------------------------------------

require and rely upon customary representation letters executed by officers of
Parent and the Company.

(f)          Reservation of Parent Shares and Converted Option Shares. At least
48 hours prior to the Closing, Parent shall have duly reserved a sufficient
number of shares of Parent Common Stock, based on a good faith estimate of the
Parent Board of Directors after a review of Sections 2.6(c) and (f) of the
Company Disclosure Statement, to be available for issuance upon exercise of all
of the Converted Options.

(g)          Listing of Parent Common Stock. Parent shall use reasonable best
efforts to ensure that the shares of Parent Common Stock issuable to the
stockholders of the Company as provided for in Article II shall have been
authorized for listing on any national securities exchange or national quotation
system on which the Parent Common Stock is then listed or quoted, upon official
notice of issuance.

(h)          Deposit of Escrowed Sponsor Earnout Shares into Escrow. Parent
shall have caused the Sponsors to deposit the Escrowed Sponsor Earnout Shares
with the Escrow Agent pursuant to Section 2.8(b) hereof.



ARTICLE IV



REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Notwithstanding anything to the contrary, all representations and warranties
contained in this Article IV and in all schedules and exhibits referenced herein
and made a part hereto shall be deemed to be made as of the date of the Original
Agreement as well as of the date hereof; provided that Section 4.6 hereof and
the amended Section 2.6(c) of the Company Disclosure Statement (attached hereto)
shall be deemed to be made as of the date hereof only. Except as set forth in
the Company Disclosure Statement (subject to Section 9.10), the Company hereby
represents and warrants to Parent as follows:

Section 4.1       Qualification; Organization; Subsidiaries.

(a)          The Company is duly organized, validly existing and in good
standing under the Laws of the State of Delaware, and has all requisite
corporate or other power and authority to own, lease and operate its assets and
properties and to carry on its business as it is now being conducted and is
currently planned by the Company to be conducted. The Company is duly qualified
to transact business in each jurisdiction in which the ownership, leasing or
holding of its properties or the conduct or nature of its business makes such
qualification necessary.

(b)          The minute books of the Company contain true, complete and accurate
records of all meetings and consents in lieu of meetings of the Company Board of
Directors (and any committees thereof), similar governing bodies and
stockholders (“Corporate Records”) since January 9, 2006. Copies of such
Corporate Records have been made available to Parent.

(c)          Section 4.1(c) of the Company Disclosure Statement sets forth a
complete and correct list of each Subsidiary of the Company, along with the
jurisdiction of organization

 

13

--------------------------------------------------------------------------------

and percentage of outstanding equity interests owned by the Company of each such
Subsidiary. All equity interests of such Subsidiaries held by the Company have
been duly and validly authorized and are validly issued, fully paid and
non-assessable and were not issued in violation of any preemptive or similar
rights, purchase option, call or right of first refusal or similar rights. The
Company owns all of the outstanding equity securities of such Subsidiaries, free
and clear of all Liens. Except for its Subsidiaries, the Company does not own,
directly or indirectly, any ownership, equity, profits or voting interest in any
Person or have any agreement or commitment to purchase any such interest, and
has not agreed and is not obligated to make nor is bound by any written, oral or
other agreement, commitment or undertaking of any nature, as of the date of the
Original Agreement or as may thereafter be in effect, except to the extent as
may be expressly permitted under Section 6.1(b)(viii) hereof, under which it may
become obligated to make, any future investment in or capital contribution to
any other entity.

(d)          The Company has delivered to Parent a copy of each of the
Organizational Documents of the Company and each of its Subsidiaries, and each
such copy is true, correct and complete, and each such instrument is in full
force and effect. None of the Company or its Subsidiaries is in violation of any
of the provisions of its Organizational Documents.

Section 4.2       Authority.

(a)          The Company has all requisite corporate power and authority to
execute and deliver the Original Agreement and each Transaction Document
delivered or to be delivered by it and to perform all of its obligations under
the Original Agreement and the Transaction Documents. The execution, delivery
and performance by the Company of the Original Agreement and each Transaction
Document to which it is a party and the consummation of the transactions
contemplated to be performed by it under the Original Agreement and the
Transaction Documents to which it is a party have been duly authorized by all
necessary and proper corporate action on the part of the Company, and no other
corporate proceedings on the part of the Company is necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.

(b)          Each Transaction Document to be delivered by the Company will be
duly executed and delivered by the Company and, when so executed and delivered
and assuming the valid execution and delivery by the other parties thereto, will
constitute the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
Laws relating to or affecting the enforcement of creditors’ rights in general
and by general principles of equity (regardless of whether enforcement is sought
in equity or at law).

(c)          The Company Board of Directors, by unanimous action by written
consent (i) determined that this Agreement and the transactions contemplated
hereby, including the Merger, are advisable and fair to, and in the best
interests of, the Company and its stockholders, (ii) approved this Agreement and
the transactions contemplated hereby, including the Merger, and (iii)
recommended that the holders of the shares of Company Common Stock and Company
Preferred Stock approve and adopt this Agreement and the transactions
contemplated hereby, including the Merger.

 

14

--------------------------------------------------------------------------------

Section 4.3       No Breach. None of the execution, delivery or performance by
the Company of the Original Agreement or any Transaction Document or the
consummation by the Company of the Transaction does or will, with or without the
giving of notice or the lapse of time or both, (a) except as would not have a
Company Material Adverse Effect, result in the creation of any Lien upon any of
the properties or assets of any of the Company or its Subsidiaries (except for
Permitted Liens) or (b) conflict with, or result in a breach or violation of or
a default under, require a consent under, or give rise to a right of amendment,
termination, cancellation or acceleration of, any obligation (except the Credit
Facility) or to a loss of a benefit under (i) the Organizational Documents of
the Company or its Subsidiaries, (ii) any Company Material Contract, or (iii)
any Law, license or Permit to which the Company, its Subsidiaries, or any of its
properties or assets are subject, except, in the case of clauses (ii) and (iii),
for any conflicts, breaches, violations or defaults as would not have a Company
Material Adverse Effect.

Section 4.4       No Brokers. There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of the Company who is or will be entitled to any fee, commission or payment from
the Company or its Subsidiaries in connection with the negotiation, preparation,
execution or delivery of the Original Agreement or any Transaction Document or
the consummation of the Transaction.

Section 4.5       Governmental Approvals. Other than any approval required
pursuant to the HSR Act, no Consent or Order of, with or to any Governmental
Entity is required to be obtained or made by the Company or its Subsidiaries in
connection with the execution, delivery and performance by the Company or its
Subsidiaries of the Original Agreement or any Transaction Document or the
consummation of the Transaction except for those Consents or Orders the failure
of which to make or obtain would not have a Company Material Adverse Effect.

Section 4.6       Capitalization.

(a)          As of the date hereof, the authorized capital stock of the Company
consists of 1,500,000 shares of Company Common Stock and 100,000 shares of
Company Preferred Stock. As of the date hereof:

                        (i)          373,680 shares of Company Common Stock are
issued and outstanding and 7,500 shares of Company Series A Preferred Stock are
issued and outstanding;

                        (ii)         49,000 shares of Company Common Stock are
reserved for issuance (of which options to purchase 37,770 shares are
outstanding and unexercised) under the Company Stock Plan in connection with the
exercise of outstanding options to purchase Company Common Stock (the “Company
Options”). Section 4.6(a)(ii) of the Company Disclosure Statement sets forth
with respect to each Company Option, the number of shares of Company Common
Stock covered by the Company Option, and the vesting schedule and the exercise
price therefor; and

                        (iii)        640,317 shares of Company Common Stock are
reserved for issuance and issuable upon exercise of the Company Warrants.
Section 4.6(a)(iii) of the

 

15

--------------------------------------------------------------------------------

Company Disclosure Statement sets forth the names of all holders of Company
Warrants, the number of shares of Company Common Stock issuable thereunder, the
respective exercise prices for such Company Common Stock and the respective
expiration dates of the Company Warrants.

(b)          The outstanding shares of Company Common Stock and Company
Preferred Stock (i) have been duly authorized and validly issued and are fully
paid and nonassessable and (ii) were issued in compliance with all applicable
federal and state securities laws. All grants of Company Options were validly
issued and properly approved by the Company Board of Directors in accordance
with all applicable Law. Except as set forth above in Section 4.6(a), there are
no Equity Securities of the Company or any rights to subscribe for or to
purchase or otherwise acquire, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments or known claims of any
other character relating to the issuance of, any Equity Securities of the
Company or any other right the value of which relates to the value of the
Company’s capital stock; and the Company is not subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire, or to
register under the Securities Act, any shares of capital stock. The Company does
not have outstanding any bonds, debentures, notes or other obligations the
holders of which have the right to vote (or which are convertible into or
exercisable for securities having the right to vote) with the stockholders of
the Company on any matter. No Subsidiary of the Company owns any Company Common
Stock, Company Preferred Stock or other equity interest in the Company.

Section 4.7       Financial Information.

(a)          Set forth in the Company Disclosure Statement are the audited
combined balance sheets of the Company and its Subsidiaries as of December 31,
2006 and December 31, 2007 and the related audited combined statements of
operations for each of the two years comprising the period ended December 31,
2007 (the “Company Financial Statements”). The Company Financial Statements have
been prepared from the books, accounts and financial records of the Company and
its Subsidiaries and present fairly, in all material respects, in conformity
with GAAP applied on a consistent basis except to the extent provided in the
notes to such financial statements, the combined financial position of the
Company and its Subsidiaries as of the dates set forth therein and the combined
results of their operations for the periods set forth therein.

(b)          The Company and its Subsidiaries have no Liabilities of any kind or
character except for Liabilities (i) in the amounts set forth or reserved on the
December 31, 2007 Company balance sheet or the notes thereto, including
contingent liabilities, (ii) arising after December 31, 2007 in the ordinary
course of business, (iii) incurred in connection with this Agreement or the
Transaction, or (iv) which are not, individually or in the aggregate, material.

(c)          To the knowledge of the Company, (i) there are no material
weaknesses in the Company’s internal controls relating to financial reporting or
preparation of financial statements, and (ii) there is no fraud relating to the
Company’s financial reporting or preparation of financial statements, whether or
not material, involving the Company’s directors, management or other employees.

 

16

--------------------------------------------------------------------------------

Section 4.8       Absence of Certain Changes.

(a)          Since December 31, 2007 and until the date of the Original
Agreement, the Company and its Subsidiaries have conducted their business only
in the ordinary course in all material respects and there has not been a Company
Material Adverse Effect.

(b)          Since December 31, 2007 and until the date hereof, neither the
Company nor any of its Subsidiaries has taken (I) any action which, if taken
after the date hereof and prior to the Closing without the prior written consent
of Parent, would violate Sections 6.1(b)(iv), (v), (vi), (ix). (x), (xi), (xii),
(xiv), (xv) or (xvi) hereof, or (II) any of the following actions:

                         (i)          amended (or proposed to amend) its
Organizational Documents;

                         (ii)          authorized for issuance, issued, sold,
delivered or agreed or committed to issue, sell or deliver (whether through the
issuance or granting of options, warrants, other equity-based (whether payable
in cash, securities or other property or any combination of the foregoing)
commitments, subscriptions, rights to purchase or otherwise) any Equity
Securities;

                         (iii)          acquired or redeemed, directly or
indirectly, or amended any of its securities;

                         (iv)          (A) incurred or assumed any long-term or
short-term Indebtedness or issued any debt securities, or (B) mortgaged or
pledged any of its material assets, tangible or intangible, or created or
suffered to exist any Lien thereupon (other than Permitted Liens and licenses of
or other grants of rights to use Business Intellectual Property in the ordinary
course of business);

                         (v)           acquired (by merger, consolidation or
acquisition of stock or assets) any other Person or any equity or ownership
interest therein;

                         (vi)          entered into, renewed or amended in any
material respect any transaction, agreement, arrangement or understanding
between (A) the Company or any of its Subsidiaries, on the one hand, and (B) any
affiliate of the Company (other than any of the Company’s Subsidiaries), on the
other hand, of a type that would be required to be disclosed under Item 404 of
Regulation S-K under the Securities Act (if the Company were subject thereto);
or

                         (vii)         entered into an agreement to do any of
the foregoing.

(c)          Since the date of the Original Agreement and until the date hereof,
the Company has not taken any action (or omitted to take any action) which, if
taken (or omitted to be taken) after the date hereof and prior to the Closing
without the prior written consent of Parent, would violate Sections 6.1(a) or
(b).

(d)          Since the date of the Original Agreement and until the date hereof,
the Company complied in all material respects with its covenants and agreements
in the Original Agreement.

 

17

--------------------------------------------------------------------------------

Section 4.9       Taxes.

(a)          Except as would not have a Company Material Adverse Effect, each of
the Company and its Subsidiaries has filed all Tax Returns required to be filed
by it (“Company Tax Returns”); all such Company Tax Returns were correct and
complete in all material respects; and all Company Tax Returns have been timely
filed with the appropriate taxing authorities in all jurisdictions in which such
Company Tax Returns are or were required to be filed, or requests for extensions
have been timely filed and any such extensions have been granted and have not
expired. The Company has made available to Parent correct and complete copies of
all U.S. federal income Tax Returns of the Company and its Subsidiaries relating
to the taxable period ending on or after January 1, 2006, filed through the date
of this Agreement.

(b)          All material Taxes due and owing by each of the Company and its
Subsidiaries (whether or not shown on any Company Tax Return) have been paid or
adequate reserves for the payment thereof have been established on the Company’s
December 31, 2007 balance sheet.

(c)          All material Taxes of the Company or its Subsidiaries required to
be paid with respect to any completed and settled audit, examination or
deficiency Action with any taxing authority have been paid in full.

(d)          There is no audit, examination, claim, assessment, levy,
deficiency, administrative or judicial proceeding, lawsuit or refund Action
pending or threatened in writing with respect to any material Taxes of the
Company or its Subsidiaries, and no taxing authority has given written notice of
the commencement of any audit, examination or deficiency Action with respect to
any such Taxes. The Company has delivered to Parent correct and complete copies
of all material Tax examination reports, closing agreements and statements of
Tax deficiencies assessed against or agreed to by any of the Company or its
Subsidiaries received since December 31, 2005.

(e)          There are no outstanding Contracts or waivers extending the
statutory period of limitations applicable to any claim for, or the period for
the collection or assessment of, material Taxes of the Company or its
Subsidiaries due for any taxable period.

(f)           None of the Company or its Subsidiaries has received written
notice of any claim, and, to the knowledge of the Company, no claim has ever
been made, by any taxing authority in a jurisdiction where the Company or its
Subsidiaries does not file Company Tax Returns that it is or may be subject to
taxation by that jurisdiction.

(g)          No Liens for Taxes exist with respect to any of the assets or
properties of the Company or its Subsidiaries, except for Permitted Liens.

(h)          The Company and its Subsidiaries are not liable for the material
Taxes of another Person (other than the Company or its Subsidiaries) (i) under
any applicable Tax Law, (ii) as a transferee or successor, or (iii) by Contract,
indemnity or otherwise.

(i)          The Company or its Subsidiaries is not a party to or bound by any
Tax indemnity agreement, Tax sharing agreement or Tax allocation agreement or
similar agreement

 

18

--------------------------------------------------------------------------------

with respect to material Taxes (including advance pricing agreement, closing
agreement or other agreement relating to Taxes with any taxing authority) that
will be binding on the Company or its Subsidiaries with respect to any period
following the Closing Date.

(j)          None of the Company or its Subsidiaries will be required to include
any material item of income in, or exclude any material item of deduction from,
taxable income for any taxable period (or portion thereof) ending after the
Closing Date as a result of any change in method of accounting for a taxable
period ending on or prior to the Closing Date under Section 481(c) of the Code
(or any corresponding or similar provision of state, local or foreign applicable
Law).

(k)          None of the Company or its Subsidiaries has requested or is the
subject of or bound by any private letter ruling, technical advice memorandum,
or similar ruling or memorandum with any taxing authority with respect to any
material Taxes, nor is any such request outstanding.

(l)          None of the Company or its Subsidiaries has participated in a
“listed transaction,” as defined in Treasury Regulation § 1.6011-4(b)(2).

(m)          The Company is not aware of any fact or circumstance that could
reasonably be expected to prevent the Merger from qualifying as a
“reorganization” within the meaning of Section 368(a) of the Code.

(n)          All representations and warranties made in this Section 4.9 that
relate to Networkcar are made only with respect to periods on and following
August 1, 2006 (the “Networkcar Acquisition Date”).

Section 4.10     Parent Proxy Statement. None of the information relating to the
Company or its Subsidiaries supplied by the Company, or by any other Persons
acting on behalf of the Company, for inclusion in the Proxy Statement will, as
of on the date that the Proxy Statement is first mailed to the Parent
Stockholders (or any amendment or supplement thereto), at the time of the Parent
Stockholders’ Meeting, or at the Effective Time, contain any statement which, at
the time and in light of the circumstances under which it is made, is false or
misleading with respect to any material fact, or omit to state any material fact
necessary in order to make the statements therein not false or misleading in any
material respect.

Section 4.11     Assets and Properties.

(a)          Each of the Company and its Subsidiaries has (i) good title to all
of its real or tangible material assets and properties (whether real, personal
or mixed, or tangible) and (ii) valid leasehold interests in all of its real or
tangible assets and properties which it leases, in each case (with respect to
both clause (i) and (ii) above), free and clear of any Liens, other than
Permitted Liens.

(b)          The Company and its Subsidiaries do not own, and, to the knowledge
of the Company, have never owned, any real property.

 

19

--------------------------------------------------------------------------------

(c)          Section 4.11(c) of the Company Disclosure Statement contains a
complete and accurate list of all material real estate leased, subleased or
occupied by the Company or its Subsidiaries pursuant to a lease (the “Company
Leased Premises”). The Company and/or its Subsidiaries enjoy peaceful and
undisturbed possession of all Company Leased Premises, except as would not have
a Company Material Adverse Effect.

(d)          All of the tangible assets and properties owned or leased by the
Company and its Subsidiaries are adequately maintained and are in good operating
condition and repair and free from any defects, except as would not have a
Company Material Adverse Effect.

Section 4.12     Contracts.

(a)          Section 4.12(a) of the Company Disclosure Statement lists all of
the Company Material Contracts.

(b)          Each of the Company and its Subsidiaries (and, to the knowledge of
the Company, each of the other party or parties thereto) has performed, in all
material respects, all obligations required to be performed by it under each
Company Material Contract. Except as would not have a Company Material Adverse
Effect, no event has occurred or circumstance exists with respect to any of the
Company or its Subsidiaries or, to the knowledge of the Company, with respect to
any other Person that (with or without lapse of time or the giving of notice or
both) does or may contravene, conflict with or result in a violation or breach
of or give any of the Company or its Subsidiaries or any other Person the right
to declare a default or exercise any remedy under, or to accelerate the maturity
of, or to cancel, terminate or modify, any Company Material Contract. To the
knowledge of the Company, no party to any Company Material Contract has
repudiated any material provision thereof or terminated any Company Material
Contract. All Company Material Contracts are valid and binding on the Company or
its Subsidiaries and, to the knowledge of the Company, the other parties
thereto, and are in full force and effect. The Company has provided to Parent
true, accurate and complete copies or originals of the Company Material
Contracts.

Section 4.13     Litigation. Except as would not have a Company Material Adverse
Effect, (i) no judgment, ruling, order, writ, decree, stipulation, injunction or
determination by or with any arbitrator, court or other Governmental Entity to
which the Company or its Subsidiaries is party or by which the Company or its
Subsidiaries or any assets thereof is bound, and which relates to or affects the
Company and its Subsidiaries, the assets, properties, Liabilities or employees
of Company or its Subsidiaries is in effect and (ii) there is no Action pending
or, to the knowledge of the Company, threatened against any of the Company or
its Subsidiaries or the assets or properties of the Company or its Subsidiaries.

Section 4.14     Environmental Matters. Neither the Company nor its Subsidiaries
have any material Liability under any applicable Law existing and in effect on
the date of the Original Agreement relating to pollution or protection of the
environment (an “Environmental Law”) or under any Contract with respect to or as
a result of the presence, discharge, generation, treatment, storage, handling,
removal, disposal, transportation or release of any substance defined as
hazardous, toxic or a pollutant under any Environmental Law (“Hazardous
Materials”). The

 

20

--------------------------------------------------------------------------------

Company is and has been at all times in compliance in all material respects with
all Environmental Laws.

(a)          Other than with regard to customary filings and notice obligations,
the Company has not received any notice of violation or potential Liability
under any Environmental Laws from any Person or any Governmental Entity or any
inquiry, request for information, or demand letter under any Environmental Law
relating to operations or properties of the Company which could reasonably be
expected to result in the Company incurring material liability under
Environmental Laws. The Company is not subject to any orders arising under
Environmental Laws nor are there any administrative, civil or criminal actions,
suits, proceedings or investigations pending or, to the knowledge of the
Company, threatened, against the Company under any Environmental Law which could
reasonably be expected to result in the Company incurring material liability
under Environmental Laws. The Company has not entered into any agreement
pursuant to which the Company has assumed or will assume any liability under
Environmental Laws, including, without limitation, any obligation for costs of
remediation, of any other Person.

(b)          To the knowledge of the Company, there has been no release or
threatened release of a Hazardous Material on, at or beneath any of the Company
Leased Premises or other properties currently or previously owned or operated by
the Company or any surface waters or groundwaters thereon or thereunder which
requires any material disclosure, investigation, cleanup, remediation,
monitoring, abatement, deed or use restriction by the Company, or which would be
expected to give rise to any other material liability or damages to the Company
under any Environmental Laws.

(c)          The Company has not arranged for the disposal of any Hazardous
Material, or transported any Hazardous Material, in a manner that has given, or
could reasonably be expected to give, rise to any material liability for any
damages or costs of remediation.

(d)          The Company has made available to Parent copies of all
environmental studies, investigations, reports or assessments concerning the
Company, the Company Leased Premises and any real property currently or
previously owned or operated by the Company.

Section 4.15          Compliance with Applicable Law. Each of the Company and
its Subsidiaries is in compliance and has complied at all times with all Laws
applicable to the Company and its Subsidiaries, except such non-compliance as
would not have a Company Material Adverse Effect. Except as would not have a
Company Material Adverse Effect, no claims or complaints from any Governmental
Entities or other Persons have been asserted or received by the Company or its
Subsidiaries within the past three years related to or affecting the Company or
its Subsidiaries and, to the knowledge of the Company, no claims or complaints
are threatened, alleging that the Company or its Subsidiaries are in violation
of any Laws or Permits applicable to the Company and its Subsidiaries. To the
knowledge of the Company, no investigation, inquiry or review by any
Governmental Entity with respect to the Company or its Subsidiaries is pending
or threatened. The subject matter of Sections 4.9, 4.14 and 4.20 are excluded
from the provisions of this Section 4.15 and the representations and warranties
of the Company with respect to those subject matters are exclusively set forth
in those referenced sections.

 

21

--------------------------------------------------------------------------------

Section 4.16      Permits. Except as would not have a Company Material Adverse
Effect, each of the Company and its Subsidiaries has all the Permits (the
“Company Permits”) that are necessary for the Company and its Subsidiaries to
conduct their business and operations in compliance with all applicable Laws and
the Company and its Subsidiaries have complied in all material respects with all
of the terms and requirements of the Company Permits.

Section 4.17     Employee Matters.

(a)          Section 4.17(a) of the Company Disclosure Statement includes a
complete list of all Employee Benefit Plans.

(b)          With respect to each Employee Benefit Plan, the Company has
delivered or made available to Parent a true, correct and complete copy of: (i)
each writing constituting a part of such Employee Benefit Plan, including
without limitation all plan documents, employee communications, benefit
schedules, trust agreements, and insurance contracts and other funding vehicles;
(ii) the most recent Annual Report (Form 5500 Series) and accompanying schedule,
if any; (iii) the current summary plan description and any material
modifications thereto, if any (in each case, whether or not required to be
furnished under ERISA); (iv) the most recent annual financial report, if any;
(v) the most recent actuarial report, if any; and (vi) the most recent
determination letter from the Internal Revenue Service, if any. Except as
specifically provided in the foregoing documents delivered or made available to
Parent, as of the date of this Agreement there are no amendments to any Employee
Benefit Plan that have been adopted or approved nor has the Company or any of
its Subsidiaries undertaken to make any such amendments or to adopt or approve
any new Employee Benefit Plan.

(c)          The Internal Revenue Service has issued a favorable determination
letter with respect to each Employee Benefit Plan that is intended to be a
“qualified plan” within the meaning of Section 401(a) of the Code (“Qualified
Plans”) that has not been revoked and, to the knowledge of the Company, there
are no existing circumstances and no events have occurred that would reasonably
be expected to adversely affect the qualified status of any Qualified Plan.

(d)          All contributions required to be made to any Employee Benefit Plan
by applicable Law or regulation or by any plan document or other contractual
undertaking, and all premiums due or payable with respect to insurance policies
funding any Employee Benefit Plan, for any period through the date of the
Original Agreement, have been timely made or paid in full.

(e)          With respect to each Employee Benefit Plan, the Company and its
Subsidiaries have complied, and are now in compliance, in all material respects,
with all provisions of ERISA, the Code and all Laws and regulations applicable
to such Employee Benefit Plans. Each Employee Benefit Plan has been administered
in all material respects in accordance with its terms. There is not now, nor do
any circumstances exist that would reasonably be expected to give rise to, any
requirement for the posting of security with respect to any Employee Benefit
Plan or the imposition of any Lien (except for Permitted Liens) on the assets of
the Company or any of its Subsidiaries under ERISA or the Code.

(f)          No Employee Benefit Plan is subject to Title IV or Section 302 of
ERISA or Section 412 or 4971 of the Code.

 

22

--------------------------------------------------------------------------------

(g)          (i) No Employee Benefit Plan is a Multiemployer Plan or a plan that
has two or more contributing sponsors at least two of whom are not under common
control, within the meaning of Section 4063 of ERISA (a “Multiple Employer
Plan”); (ii) none of the Company and its Subsidiaries nor any of their
respective ERISA Affiliates has, at any time during the last six years,
contributed to or been obligated to contribute to any Multiemployer Plan or
Multiple Employer Plan; and (iii) none of the Company and its Subsidiaries nor
any of their respective ERISA Affiliates has incurred any Withdrawal Liability
that has not been satisfied in full.

(h)          There does not now exist, nor do any circumstances exist that would
reasonably be expected to result in, any Controlled Group Liability that would
be a liability of the Company or any of its Subsidiaries following the Closing.

(i)          The Company and its Subsidiaries have no liability for life,
health, medical or other welfare benefits to former employees or beneficiaries
or dependents thereof, except for health continuation coverage as required by
Section 4980B of the Code or Part 6 of Title I of ERISA and at no expense to the
Company and its Subsidiaries. There has been no communication to employees by
the Company or any of its Subsidiaries which would reasonably be interpreted to
promise or guarantee such employees retiree health or life insurance or other
retiree death benefits on a permanent basis.

(j)          Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will (either alone or in
conjunction with any other event) (i) require the funding of any trust or other
funding vehicle, (ii) result in, cause the accelerated vesting, funding or
delivery of, or increase the amount or value of, any payment (including
forgiveness of indebtedness) or benefit to any employee, officer or director of
the Company or any of its Subsidiaries, or (iii) result in any limitation on the
right of the Company or any of its Subsidiaries to amend, merge or terminate any
Employee Benefit Plan or related trust. Without limiting the generality of the
foregoing, no amount paid or payable (whether in cash, in property, or in the
form of benefits) by the Company or any of its Subsidiaries in connection with
the transactions contemplated hereby (either solely as a result thereof or as a
result of such transactions in conjunction with any other event) will be an
“excess parachute payment” within the meaning of Section 280G of the Code.

(k)          No labor organization or group of employees of the Company or any
of its Subsidiaries has made a pending demand for recognition or certification,
and there are no representation or certification proceedings or petitions
seeking a representation proceeding presently pending or threatened to be
brought or filed, with the National Labor Relations Board or any other labor
relations tribunal or authority. There are no organizing activities, strikes,
work stoppages, slowdowns, lockouts, material arbitrations or material
grievances, or other material labor disputes pending or threatened against or
involving the Company or any of its Subsidiaries. Each of the Company and its
Subsidiaries is in compliance with all applicable Laws and collective bargaining
agreements respecting employment and employment practices, terms and conditions
of employment, wages and hours and occupational safety and health.

(l)          None of the Company and its Subsidiaries nor any other Person,
including any fiduciary, has engaged in any “prohibited transaction” (as defined
in Section 4975 of the Code or Section 406 of ERISA), which would reasonably be
expected to subject any of the

 

23

--------------------------------------------------------------------------------

Employee Benefit Plans or their related trusts, the Company, any of its
Subsidiaries or any person that the Company or any of its Subsidiaries has an
obligation to indemnify, to any material Tax or penalty imposed under Section
4975 of the Code or Section 502 of ERISA.

(m)          Each Employee Benefit Plan that is a “nonqualified deferred
compensation plan” within the meaning of Section 409A(d)(1) of the Code (a
“Nonqualified Deferred Compensation Plan”) and any award thereunder, in each
case that is subject to Section 409A of the Code, has been operated in
compliance in all material respects with Section 409A of the Code, based upon a
good faith, reasonable interpretation of Section 409A of the Code and the final
regulations issued thereunder or Internal Revenue Service Notice 2005-1.

(n)          Each Company Option (i) was granted in compliance with all
applicable Laws and all of the terms and conditions of the Company Stock Plan
pursuant to which it was issued, (ii) has an exercise price per share of Company
Common Stock equal to or greater than the fair market value of a share of
Company Common Stock on the date of such grant, and (iii) has a grant date
identical to the date on which the Company Board of Directors or compensation
committee actually awarded such Company Option.

Section 4.18     Insurance.

(a)          Except as would not have a Company Material Adverse Effect, the
insurance policies and surety bonds which the Company and its Subsidiaries
maintain with respect to their assets, Liabilities, employees, officers or
directors (“Company Insurance Policies”), (i) are in full force and effect and
will not lapse or be subject to suspension, modification, revocation,
cancellation, termination or nonrenewal by reason of the execution, delivery or
performance of any Transaction Document or consummation of the Transaction; and
(ii) are sufficient for compliance with all requirements of Law and Contracts of
the Company and its Subsidiaries. The Company and its Subsidiaries are current
in all premiums or other payments due under each Company Insurance Policy and
have otherwise performed in all material respects all of their respective
obligations thereunder.

(b)          The Company or its Subsidiaries have not received during the past
three years from any insurance carrier with which it has carried any material
insurance (i) any refusal of coverage or notice of material limitation of
coverage or any notice that a defense will be afforded with reservation of
rights in respect of claims that are or would be reasonably be expected to be
material to the Company or its Subsidiaries or (ii) any notice of cancellation
or any notice that any insurance policy is no longer in full force or effect or
will not be renewed or that the issuer of any Company Insurance Policy is not
willing or able to perform its obligations thereunder.

Section 4.19     Transactions with Affiliates.

(a)          Except for agreements related to employment with the Company or its
Subsidiaries or as otherwise provided in Section 4.19(a) of the Company
Disclosure Statement, (i) there are no transactions, agreements, arrangements or
understandings between the Company or any of its Subsidiaries, on the one hand,
and any director, officer or stockholder (or Affiliate thereof) of the Company,
on the other hand, that would be required to be disclosed under Item

 

24

--------------------------------------------------------------------------------

404 of Regulation S-K under the Securities Act (if the Securities Act were
applicable to the Company), (ii) no director, officer or employee of the Company
or its Subsidiaries or Affiliate of the Company (other than its Subsidiaries)
has any material interest in any Company Material Contract, material tangible
asset or material Business Intellectual Property (other than through such
Person’s equity interest) that is used by the Company or its Subsidiaries in the
conduct of its business as it has been conducted prior to the Closing Date, and
(iii) no Affiliate of any director, officer or employee of the Company or its
Subsidiaries has entered into any agreement whereby such Person owes any
material Indebtedness to or is owed any material Indebtedness from any of the
Company or its Subsidiaries, other than employment relationships and
compensation, benefits, repayment of travel, entertainment and other advances
made in the ordinary course of business.

(b)          The agreements set forth on Section 4.19(b) of the Company
Disclosure Statement shall have been terminated prior to the Effective Time
without current or future obligations or liabilities applicable to or on the
Company, Parent or any of their respective Subsidiaries (and copies of the
related termination agreements shall have been provided to Parent).

Section 4.20     Business Intellectual Property.

(a)          Subject to Sections 4.20(d)(iv) through 4.20(d)(viii), each of the
Company and its Subsidiaries owns or has a valid license or right to use all
Business Intellectual Property, free and clear of any liens and security
interests (except Permitted Liens).

(b)          Section 4.20(b) of the Company Disclosure Statement sets forth as
of the date of the Original Agreement all applications, patents, registrations
and issuances for all Business Intellectual Property, owned by the Company and
its Subsidiaries, and all material license agreements relating to any Business
Intellectual Property (other than license agreements (i) in which grants of
Business Intellectual Property are incidental or (ii) granting rights to use
readily available commercial software) to which the Company or any of its
Subsidiaries is a party.

(c)          The consummation of the transactions contemplated by this Agreement
will not materially impair or materially alter the right of the Company and its
Subsidiaries to use the Business Intellectual Property or Developed Software,
any computer software used by the Company and its Subsidiaries in the ordinary
course of business, or any information technology, telecommunications, network
and peripheral equipment used by the Company and its Subsidiaries.

(d)          Except as would not have a Company Material Adverse Effect:

(i)          there are no infringement, opposition, interference or cancellation
suits, Actions or proceedings pending or, to the knowledge of the Company,
threatened, before any court, patent office or registration authority in any
jurisdiction against the Company or its Subsidiaries with respect to any
Business Intellectual Property;

(ii)          no person is infringing or misappropriating, or has infringed or
misappropriated any of the Business Intellectual Property; provided that, with
respect to

 

25

--------------------------------------------------------------------------------

the intellectual property acquired by the Company in the acquisition of
Networkcar, this representation in this clause (ii) shall only apply to
infringements or misappropriations since the Networkcar Acquisition Date;

(iii)          the material Business Intellectual Property that is registered
and owned by the Company or its Subsidiaries is valid, enforceable and
subsisting and nothing has been done or omitted to be done which may cause any
of it to cease to be so;

(iv)          the manufacturing, importation, use, practice, sale and offer for
sale of the products and services of any of the Company and its Subsidiaries,
and any and all activities of any of the Company and its Subsidiaries, including
the Generation 1 Products and Services, as currently conducted, does not
infringe or misappropriate and have not infringed or misappropriated any
intellectual property of any third party;

(v)          since the Networkcar Acquisition Date, the Company and its
Subsidiaries have not received any written claim or notice that the
manufacturing, importation, use, practice, sale, offer for sale of any products
or services of any of the Company and its Subsidiaries, or any other activities
of any of the Company and its Subsidiaries, infringe or misappropriate, or have
infringed or misappropriated, any intellectual property of any third party,
where such claim or notice (A) remains unresolved or (B) exposes the Company to
any liability, whether contingent or otherwise;

(vi)          the Company and its Subsidiaries are licensed or otherwise have
the legal right to use all computer programs owned by a third party which are
used by the Company or its Subsidiaries in the ordinary course of business
(“Developed Software”);

(vii)         each of the Company and its Subsidiaries owns or has the legal
right to use all computer programs designed, written, developed or configured
by, on behalf of, or for the use of, the Company or its Subsidiaries which are
used by the Company or its Subsidiaries in the ordinary course of business,
except for any Developed Software; and

(viii)        the Company and its Subsidiaries own or otherwise have the legal
right to use all information technology, telecommunications, network and
peripheral equipment used by the Company and its Subsidiaries.

Section 4.21     Sufficiency of Assets. The business and operations of the
Company and its Subsidiaries, taken together, constitute substantially all of
the business reflected on the Company Financial Statements as of December 31,
2007.

Section 4.22     Stockholder Approval. In accordance with the DGCL and the
Company’s Organizational Documents, the stockholders of the Company will, on the
date hereof, by written consent, approve and adopt this Agreement, the Merger
and the other transactions contemplated hereby, and such consent shall not be
rescinded, revoked or impaired in any manner. Other than such consent, no other
vote, approval or consent of holders of the securities of the Company is
required to authorize and approve the consummation of the Transaction.

 

26

--------------------------------------------------------------------------------

Section 4.23     Relationships with Customers, Suppliers and Research
Collaborators. Section 4.23 of the Company Disclosure Statement sets forth a
list of the Company’s top five customers (together with DaimlerChrysler Company
and Mercedes-Benz USA, the “Customers”) and top five Suppliers, in each case
listing the dollar amounts paid to the Company by and to such Customers and
Suppliers for the fiscal year ended December 31, 2007. No such Customer or
Supplier has cancelled or otherwise terminated or materially reduced or
materially and adversely modified its relationship with the Company, nor has any
such Customer or Supplier expressed to the Company its intention to do any of
the foregoing. To the knowledge of the Company, no research collaborator of the
Company has expressed to the Company its intention to cancel or otherwise
terminate or materially reduce or materially and adversely modify its
relationship with the Company.

Section 4.24     Trust Account. The Company hereby acknowledges that it has
reviewed the final prospectus of Parent, dated January 11, 2008 (the
“Prospectus”) and the Investment Management Trust Agreement by and between
Parent and Continental Stock Transfer & Trust Company, dated as of January 11,
2008 (the “Trust Agreement”), and is aware that disbursements from the Trust
Account are available only in the limited circumstances set forth therein.

Section 4.25     Section 203 of the DGCL. Prior to the date of this Agreement,
the Company Board of Directors has taken all action necessary so that the
restrictions on business combinations contained in Section 203 of the DGCL will
not apply with respect to or as a result of this Agreement, the Original
Agreement, the Amended and Restated Company Support Agreement, any other
Transaction Documents or the transactions contemplated hereby or thereby,
including the Merger, without any further action on the part of the Company’s
stockholders or the Board of the Directors of the Company. No other state
takeover statute is applicable to the Merger.

Section 4.26     No Additional Representations. The Company acknowledges that
neither Parent, its officers, directors or stockholders, nor any Person has made
any representation or warranty, express or implied, of any kind, including
without limitation any representation or warranty as to the accuracy or
completeness of any information regarding Parent furnished or made available to
the Company and any of its representatives, in each case except as expressly set
forth in Article V (as modified by the Parent Disclosure Statement).



ARTICLE V



REPRESENTATIONS AND WARRANTIES OF PARENT

Notwithstanding anything to the contrary, all representations and warranties
contained in this Article V and in all schedules and exhibits referenced herein
and made a part hereto shall be deemed to be made as of the date of the Original
Agreement as well as of the date hereof; provided that Sections 5.7, 5.8, 5.9(a)
and 5.10(b) hereof and Section 2.8(b) of the Parent Disclosure Statement
(attached hereto) shall be deemed to be made as of the date hereof only. Except
as set forth in the Parent Disclosure Statement (subject to Section 9.10),
Parent represents and warrants to the Company as follows:

 

27

--------------------------------------------------------------------------------

Section 5.1       Organization.

(a)          Parent is a corporation duly incorporated, validly existing and in
good standing under the Laws of the State of Delaware. Parent has all requisite
corporate or other power and authority to own, lease and operate its assets and
properties and to carry on its business as presently conducted and as it will be
conducted through the Closing Date. Parent is duly qualified to transact
business in each jurisdiction in which the ownership, leasing or holding of its
properties or the conduct or nature of its business makes such qualification
necessary, except where the failure to be so qualified would not have a Parent
Material Adverse Effect. Parent is not, and has not been, in violation of any of
the provisions of its Organizational Documents.

(b)          Parent does not have any Subsidiaries or own beneficially or
otherwise, directly or indirectly, any Equity Securities or ownership interest
in, or have any obligation to form or participate in, any other Person
(including the Company). No Person “related” to the Parent (within the meaning
of Treasury Regulations Section 1.368 -(e)(4)) owns, beneficially or otherwise,
any Equity Securities or any other ownership interest in the Company, or has any
right or obligations to acquire any such Equity Securities or other ownership
interest, other than pursuant to this Agreement.

Section 5.2       Authority. Parent has the corporate power, authority and legal
right to execute and deliver the Original Agreement and each Transaction
Document delivered or to be delivered by it and to perform all of its
obligations under the Original Agreement and the Transaction Documents. The
execution and delivery of the Original Agreement and each Transaction Document
to which Parent is a party has been duly and validly authorized by all necessary
corporate action on the part of Parent, and no further corporate proceedings on
the part of Parent are necessary to authorize this Agreement, the Original
Agreement and each Transaction Document to which Parent is a party, or to
consummate the transactions contemplated hereby, other than the Parent
Stockholder Approval.

Section 5.3       Binding Obligation. This Agreement and each Transaction
Document delivered or to be delivered by Parent has been duly authorized,
executed and delivered by Parent and assuming the valid execution and delivery
by the other parties thereto constitutes the legal, valid and binding obligation
of Parent, enforceable against Parent in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws relating to or affecting the enforcement of
creditors’ rights in general and by general principles of equity (regardless of
whether enforcement is sought in equity or at law).

Section 5.4       No Breach. None of the execution, delivery or performance by
Parent of the Original Agreement or any Transaction Document delivered or to be
delivered by it or the consummation of the Transaction does or will, with or
without the giving of notice or the lapse of time or both (a) except as would
not have a Parent Material Adverse Effect, result in the creation of any Lien
upon any of the properties or assets of Parent (except for Permitted Liens), or
(b) conflict with, or result in a breach or violation of or a default under, or
give rise to a right of amendment, termination, cancellation or acceleration of
any obligation or to a loss of a benefit under (i) any Organizational Documents
of Parent, (ii) any Parent Contract or (iii) assuming

 

28

--------------------------------------------------------------------------------

compliance with the matters referred to in Section 5.6 of the Parent Disclosure
Statement, any Law, license, Permit or other requirement to which Parent’s
properties or assets are subject, except, in the case of clauses (ii) and (iii),
for any conflicts, breaches, violations or defaults as would not have a Parent
Material Adverse Effect.

Section 5.5      No Brokers. There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Parent who is or will be entitled to any fee, commission or payment from
Parent in connection with the negotiation, preparation, execution or delivery of
the Original Agreement or any Transaction Document or the consummation of the
Transaction.

Section 5.6      Governmental Approvals. Except as would not have a Parent
Material Adverse Effect, any approval required pursuant to the HSR Act or
expressly contemplated by this Agreement, no Consent or Order of, with or to any
Governmental Entity is required to be obtained or made by or with respect to
Parent in connection with the execution, delivery and performance by Parent of
the Original Agreement or any Transaction Document or the consummation by Parent
of the Transaction.

Section 5.7      Capitalization.

(a)          The Parent Disclosure Statement sets forth, as of the date hereof,
(i) the authorized Equity Securities of Parent, (ii) the number of Equity
Securities of Parent that are issued and outstanding, (iii) the number of Equity
Securities of Parent held in treasury, and (iv) the number of Equity Securities
of Parent that are reserved for issuance.

(b)          No shares of capital stock or other securities of Parent (other
than the Parent Common Stock and the Parent Warrants) are issued, reserved for
issuance or outstanding. All of the outstanding shares of Parent Common Stock
are duly authorized, validly issued, fully paid and non-assessable and were not
issued in violation of, and are not subject to, any preemptive rights. There are
no bonds, debentures, notes or other Indebtedness of any type whatsoever of
Parent having the right to vote (or convertible into, or exchangeable for,
securities having the right to vote) on any matters on which any stockholders of
Parent may vote. Other than the Parent Warrants, the rights granted to the
Company under the Original Agreement, this Agreement and pursuant to the
Transaction Documents, there are no outstanding options, warrants, calls,
demands, stock appreciation rights, Contracts or other rights of any nature to
purchase, obtain or acquire from Parent, or otherwise relating to, or any
outstanding securities or obligations convertible into or exchangeable for, or
any voting agreements with respect to, any shares of capital stock of Parent or
any other securities of Parent and, other than as set forth in Section 5.7(b) of
the Parent Disclosure Statement, Parent is not obligated, pursuant to any
securities, options, warrants, calls, demands, Contracts or other rights of any
nature or otherwise, now or in the future, contingently or otherwise, to issue,
deliver, sell, purchase or redeem any capital stock of Parent, any other
securities of Parent or any interest in or assets of Parent to or from any
Person or to issue, deliver, sell, purchase or redeem any stock appreciation
rights or other Contracts relating to any capital stock or other securities of
Parent to or from any Person.

(c)          Except as contemplated by the Transaction Documents, there are no
registration rights, and there is no voting trust, proxy, rights plan,
anti-takeover plan or other

 

29

--------------------------------------------------------------------------------

Contracts or understandings to which Parent is a party or by which Parent is
bound with respect to any Equity Security of Parent.

(d)          As a result of the consummation of the Transaction, no shares of
capital stock, warrants, options or other securities of Parent are issuable and
no rights in connection with any shares, warrants, rights, options or other
securities of Parent accelerate or otherwise become triggered (whether as to
vesting, exercisability, convertibility or otherwise).

Section 5.8      Absence of Undisclosed Liabilities.

(a)          Parent has no Liabilities of any kind or character except for
Liabilities (i) in the amounts set forth or reserved on the June 30, 2008 Parent
balance sheet or the notes thereto, as included in the Form 10-Q Parent filed
with the SEC on August 13, 2008 (the “June 30, 2008 Parent Balance Sheet”),
including contingent liabilities, (ii) arising after June 30, 2008 in the
ordinary course of business, (iii) incurred in connection with this Agreement or
the Transaction, or (iv) which are not, individually or in the aggregate,
material; provided, that any Liabilities outstanding as of the date hereof in
excess of $25,000 individually which are not set forth or reserved on the June
30, 2008 Parent Balance Sheet are set forth in Section 5.8(a) of the Parent
Disclosure Statement.

Section 5.9      Absence of Certain Changes.

(a)          Since June 30, 2008 and until the date of the Original Agreement,
Parent has conducted its business only in the ordinary course in all material
respects and there has not been a Parent Material Adverse Effect.

(b)          Since March 31, 2008 and until the date of the Original Agreement,
Parent has not taken any action which, if taken after the date hereof and prior
to the Closing without the prior written consent of the Company, would violate
Sections 6.1(d)(i) – (ix) hereof.

(c)          Since the date of the Original Agreement and until the date hereof,
the Company complied in all material respects with its covenants and agreements
in the Original Agreement.

Section 5.10    Taxes.

(a)          Parent has filed all material Tax Returns required to be filed by
it (“Parent Tax Returns”) and has made correct and complete copies of all such
Parent Tax Returns available to the Company. All such Parent Tax Returns were
correct and complete in all material respects. All Parent Tax Returns have been
timely filed with the appropriate taxing authorities in all jurisdictions in
which such Parent Tax Returns are or were required to be filed or requests for
extensions have been timely filed and any such extensions have been granted and
have not expired.

(b)          All material Taxes due and owing by Parent have been paid or
adequate reserves for the payment thereof have been established on the June 30,
2008 Parent Balance Sheet.

 

30

--------------------------------------------------------------------------------

(c) All material Taxes of Parent required to be paid with respect to any
completed and settled audit, examination or deficiency Action with any taxing
authority have been paid in full.

(d) There is no audit, examination, claim, assessment, levy, deficiency,
administrative or judicial proceeding, lawsuit or refund Action pending or
threatened in writing with respect to any material Taxes of Parent, and no
taxing authority has given written notice of the commencement of any audit,
examination or deficiency Action with respect to any such Taxes. Parent has
delivered to the Company correct and complete copies of all material Tax
examination reports, closing agreements and statements of Tax deficiencies
assessed against or agreed to by Parent filed or received since December 31,
2006.

(e) There are no outstanding Contracts or waivers extending the statutory period
of limitations applicable to any claim for, or the period for the collection or
assessment of, material Taxes of Parent due for any taxable period.

(f) Parent has not received written notice of any claim, and, to the knowledge
of Parent, no claim has ever been made, by any taxing authority in a
jurisdiction where Parent does not file Parent Tax Returns that Parent is or may
be subject to taxation by that jurisdiction.

(g) No Liens for Taxes exist with respect to any of the assets or properties of
Parent, except for Permitted Liens.

(h) Parent has not requested, nor is the subject of or bound by, any private
letter ruling, technical advise memorandum, closing agreement or similar ruling,
memorandum or agreement with any taxing authority with respect to any material
Taxes, nor is any such request outstanding.

(i) Parent has not participated in a “listed transaction,” as defined in
Treasury Regulation § 1.6011-4(b)(2).

(j) Parent is not aware of any fact or circumstance that could reasonably be
expected to prevent the Merger from qualifying as a “reorganization” within the
meaning of Section 368(a) of the Code.

Section 5.11    Assets and Properties.

(a)          Parent has (i) good title to all of its real or tangible material
assets and properties (whether real, personal or mixed, or tangible) (including
all assets and properties recorded on the June 30, 2008 Parent Balance Sheet,
other than assets and properties disposed of in the ordinary course of business
since December 31, 2007) and (ii) valid leasehold interests in all of its real
or tangible assets and properties which it leases, in each case (with respect to
both clauses (i) and (ii) above), free and clear of any Liens, other than
Permitted Liens.

(b)          Parent does not own or lease any real property.

Section 5.12    Contracts.

 

31

--------------------------------------------------------------------------------

(a)          Section 5.12 of the Parent Disclosure Statement lists all of the
Parent Contracts.

(b)          Each Parent Contract is valid, binding and enforceable against
Parent and, to the knowledge of Parent, against each other party thereto in
accordance with its terms, and is in full force and effect. Parent has performed
all material obligations required to be performed by it to date under, and is
not in material default or delinquent in performance, status or any other
respect (claimed or actual) in connection with, any Parent Contract, and no
event has occurred which, with due notice or lapse of time or both, would
constitute such a default thereunder. To the knowledge of Parent, no other party
to any Parent Contract is in material default in respect thereof, and no event
has occurred which, with notice or lapse of time or both, would constitute such
a default, except in each case as would not have a Parent Material Adverse
Effect.

Section 5.13    Litigation. There are no material Actions pending or, to the
knowledge of Parent, threatened, before any Governmental Entity, or before any
arbitrator, of any nature, brought by or against any of Parent or, to the
knowledge of Parent, any of its respective officers or directors involving or
relating to Parent or the assets, properties or rights of Parent or the
transactions contemplated by this Agreement. There is no material judgment,
decree, injunction, rule or order of any Governmental Entity or before any
arbitrator, of any nature outstanding or, to the knowledge of Parent, threatened
against Parent.

Section 5.14    Environmental Matters. Except as would not have a Parent
Material Adverse Effect, Parent does not have any Liability under any applicable
Environmental Law or under any Contract with respect to or as a result of the
presence, discharge, generation, treatment, storage, handling, removal,
disposal, transportation or Release of any Hazardous Material.

Section 5.15    Compliance with Applicable Law. Except as would not have a
Parent Material Adverse Effect, (i) Parent is in compliance and has complied
with all Laws applicable to Parent and its business, and (ii) no claims or
complaints from any Governmental Entities or other Persons have been asserted or
received by Parent since formation related to or affecting Parent and its
business and, to the knowledge of Parent, no claims or complaints are
threatened, alleging that Parent is in violation of any Laws or Permits
applicable to Parent and its business.

Section 5.16    Permits. There are no Permits that are necessary for Parent to
operate its business and to own and use its assets in compliance with all
applicable Laws.

Section 5.17    Insurance. Except for directors’ and officers’ liability
insurance, Parent does not maintain any insurance policies or surety bonds.

Section 5.18    Parent SEC Reports.

(a)          Parent has timely filed all required registration statements
(including the registration statement on Form S-1 (File No. 333-145759)),
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC since January 1, 2008 (collectively, as they have been
amended since the time of their filing and including all exhibits thereto, the
“Parent SEC Reports”). None of the Parent SEC Reports, as of their respective
dates (or if amended or superseded by a filing prior to the date of this
Agreement or the Closing Date, then on the date of such filing), contained any
untrue statement of a material fact or omitted to state a

 

32

--------------------------------------------------------------------------------

material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The audited financial statements and unaudited interim financial
statements, if any, (including, in each case, the notes and schedules, if any,
thereto) included in the Parent SEC Reports complied as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto, were prepared in accordance with GAAP applied on a consistent basis
during the periods involved (except as may be indicated therein or in the notes
thereto and except with respect to unaudited statements as permitted by Form
10-Q of the SEC) and fairly present (subject, in the case of the unaudited
interim financial statements included therein, to normal year-end adjustments
and the absence of complete footnotes) in all material respects the financial
position of Parent as of the respective dates thereof and the results of their
operations and cash flows for the respective periods then ended.

(b)          The information in the Proxy Statement (other than information
relating to the Company supplied by the Company for inclusion in the Proxy
Statement) will not, as of the date of its distribution to the Parent
Stockholders (or any amendment or supplement thereto) or at the time of the
Parent Stockholders’ Meeting, contain any statement which, at such time and in
light of the circumstances under which it is made, is false or misleading with
respect to any material fact, or omits to state any material fact required to be
stated therein or necessary in order to make the statement therein not false or
misleading.

Section 5.19    Required Vote of the Parent Stockholders. The affirmative vote
of holders of a majority of the shares of Parent Common Stock (i) issued in its
initial public offering present and voting at the Parent Stockholders Meeting to
approve the Transaction contemplated by this Agreement, (ii) present and voting
to approve the issuance and sale of the Parent Common Stock (to the extent that
such issuance requires stockholder approval under the rules of the American
Stock Exchange), assuming a quorum is present at the Parent Stockholders
Meeting, and (iii) outstanding to approve the Transaction and the amendments to
the Certificate of Incorporation of Parent as required so that the Certificate
of Incorporation of Parent can be amended and restated in the form set forth on
Exhibit B, are the only votes of holders of securities of Parent which are
required to obtain the Parent Stockholder Approval and to authorize the
consummation of the Transaction (provided that, even if such vote were obtained,
the Parent Stockholder Approval shall be deemed not to have occurred if holders
of 30% or more of the shares of Parent Common Stock that were issued in Parent’s
initial public offering vote against the Transaction and properly elect
conversion of their shares).

Section 5.20    Transactions with Affiliates.  Except as contemplated by the
Transaction Documents, there are no Contracts or transactions between Parent and
any other Person of a type that would be required to be disclosed under Item 404
of Regulation S-K under the Securities Act and the Exchange Act and no loans by
Parent to any of its employees, officers or directors, or any of its Affiliates.

Section 5.21    No Additional Representations.  Parent acknowledges that neither
the Company, its officers, directors or stockholders, nor any Person has made
any representation or warranty, express or implied, of any kind, including
without limitation any representation or warranty as to the accuracy or
completeness of any information regarding the Company

 

33

--------------------------------------------------------------------------------

furnished or made available to Parent and any of its representatives, in each
case except as expressly set forth in Article IV (as modified by the Company
Disclosure Statement).

ARTICLE VI

COVENANTS AND AGREEMENTS

Section 6.1 Conduct of Business.  Except (i) as required by the Transaction
Documents or Law; (ii) as set forth in Section 6.1 of each of the Company
Disclosure Statement or Parent Disclosure Statement, as applicable; (iii) in the
case of the Company, with the consent in advance in writing by Parent, such
consent not to be unreasonably withheld, conditioned or delayed; or (iv) in the
case of Parent with the consent of the Company, such consent not to be
unreasonably withheld, conditioned or delayed, at all times during the period
commencing with the execution and delivery of this Agreement and continuing
until the earlier to occur of the termination of this Agreement and the Closing
Date:

(a)          The Company shall (and shall cause each of its Subsidiaries to):

                        (i)          carry on its business in all material
respects in the ordinary course of business; and

                        (ii)          use reasonable best efforts to (A)
preserve intact relationships with Hughes Communications, Inc. and automobile
manufacturers with which it has contractual relationships (“OEM Relationships”)
and (B) keep available the services of its present officers and key employees.

(b)          Without limiting Section 6.1(c) hereof, the Company shall not, nor
will it cause or permit any of its Subsidiaries to, do any of the following:

                        (i)          propose to adopt any amendments to or amend
its Organizational Documents that would prevent, restrict or otherwise impair
the consummation of the Transaction or the Reorganization Actions in accordance
with the terms hereof or be reasonably expected to materially delay such
consummation;

                        (ii)          except as may be required pursuant to
rights existing on the date of the Original Agreement, authorize for issuance,
issue, sell, deliver or agree or commit to issue, sell or deliver (whether
through the issuance or granting of options, warrants, other equity-based
(whether payable in cash, securities or other property or any combination of the
foregoing) commitments, subscriptions, rights to purchase or otherwise) Equity
Securities for net consideration of more than $75,000,000 in the aggregate;
provided that (A) any issuance of Equity Securities permitted by the foregoing
shall be completed not later than ten Business Days prior to the Proxy Statement
Date; (B) no purchasers or other recipients of such Equity Securities shall be
entitled to, nor shall any such purchasers receive, any dividends or other
distributions upon the Equity Securities following the Effective Time; (C) any
such Equity Securities issued in a form other than shares of Company Common
Stock or Company Options shall be converted into shares of Company Common Stock
immediately prior to the Effective Time; (D) as a condition precedent to the
purchase or issuance of Equity Securities (other than Credit Facility

 

34

--------------------------------------------------------------------------------

Warrants), the Company shall require the purchasers or other recipients of such
Equity Securities to (x) vote in favor of approval of the Merger contemplated by
this Agreement in any stockholder vote or consent and (y) agree to (I) not
transfer such Equity Securities (in the same manner that the Company
Stockholders are prohibited from doing so under the Amended and Restated Company
Support Agreement) prior to the termination of this Agreement and (II) not
transfer any Transaction Shares, Converted Options or Converted Option Shares
that such purchaser or recipient receives in connection with the Merger (in the
same manner (other than the length of such lock-up period) that the Company
Stockholders will be prohibited from doing so under the Shareholders Agreement)
until the later of (a) six months following the Closing or (b) one year
following the issuance of such Equity Securities; (E) any agreements or
documents to which such purchaser or recipient is a party or which is applicable
to such Equity Securities or the issuance thereof shall be terminated (without
liability to any party thereto) prior to the Closing (other than this Agreement,
the other Transaction Documents and any reasonable and customary registration
rights agreement) and (F) as soon as practicable prior to any such issuance the
Company shall notify Parent with details and information surrounding such
issuance (including all financial and legal terms of the issuance and the name
of the counterparty), provided, the foregoing provisions of this Section
6.1(b)(ii) (other than clauses (A) through (E), which shall be applicable) shall
not apply to any issuance of Equity Securities (i) in the form of Company
Options in the ordinary course to employees, advisers or consultants in
connection with the performance of services for or on behalf of the Company,
(ii) to any Person with which the Company has a commercial relationship,
provided such issuance is primarily for purposes other than a capital raising
transaction and (iii) in the form of Credit Facility Warrants in connection with
additional borrowings under the Credit Facility (provided that such Credit
Facility Warrants issued from and after the date hereof shall be no less
favorable to the Company as the Credit Facility Warrants that are outstanding as
of the date of the Original Agreement (including, without limitation, with
respect to providing for the automatic exercise thereof upon the consummation of
the Transaction)). Under no circumstances shall any issuance of Equity
Securities by the Company materially impair the consummation of the Transaction
in accordance with the terms hereof or be reasonably expected to materially
delay such consummation;

                        (iii)          except as may be required pursuant to
rights described on Section 6.1(b)(iii) of the Company Disclosure Statement,
acquire or redeem, directly or indirectly, or amend any of its securities;

                        (iv)          make any distribution or declare, pay or
set aside any dividend with respect to, or split, combine or reclassify any
shares of capital stock or other Equity Securities;

                        (v)          propose or adopt a plan of complete or
partial liquidation, dissolution, merger, consolidation, restructuring,
recapitalization or other reorganization of it;

                        (vi)          forgive any loans to any of its employees,
officers or directors, or any of its Affiliates (other than the Company’s
Subsidiaries);


35

--------------------------------------------------------------------------------

                        (vii)         except as permitted under the Credit
Facility, (A) incur or assume any long-term or short-term Indebtedness or issue
any debt securities, or (B) mortgage or pledge any of its material assets,
tangible or intangible, or create or suffer to exist any Lien thereupon (other
than Permitted Liens and licenses of or other grants of rights to use Business
Intellectual Property in the ordinary course of business);

                        (viii)        acquire (by merger, consolidation or
acquisition of stock or assets) any other Person or any equity or ownership
interest therein that would materially impair the consummation of the
Transaction in accordance with the terms hereof or be reasonably expected to
materially delay such consummation;

                        (ix)         sell or dispose of (by merger,
consolidation or sale of stock or assets) any other Person or any equity or
ownership interest therein (other than Permitted Liens) that would materially
impair the consummation of the Transaction in accordance with the terms hereof
or be reasonably expected to materially delay such consummation;

                        (x)          make any change in any of the accounting
principles or practices used by it except as required by Law or GAAP, or as
recommended by the independent auditors of the Company;

                        (xi)         acquire, sell, lease, license or dispose of
any property or assets in any single transaction or series of related
transactions, except for transactions that would not materially impair the
consummation of the Transaction in accordance with the terms hereof or be
reasonably expected to materially delay such consummation;

                        (xii)        take any action, or fail to take any
action, which action or failure to act could reasonably be expected to prevent
the Merger from qualifying as a “reorganization” within the meaning of Section
368(a) of the Code;

                        (xiii)       except with respect to any transaction with
Hughes Communications, Inc. or any of its Subsidiaries, enter into, renew or
amend in any material respect any transaction, agreement, arrangement or
understanding between (A) the Company or any of its Subsidiaries, on the one
hand, and (B) any affiliate of the Company (other than any of the Company’s
Subsidiaries), on the other hand, of a type that would be required to be
disclosed under Item 404 of Regulation S-K under the Securities Act (if the
Company were subject thereto); provided that the Company may terminate the
agreements set forth on Section 4.19(b) of the Company Disclosure Statement;

                        (xiv)      (A) amend, modify, waive, release any terms
of, or grant, assign or transfer any of its material rights or claims under, any
Contracts governing its OEM Relationships in a manner materially adverse to the
Company or the Company’s Subsidiaries or (B) terminate any Contracts governing
its OEM Relationships;

                        (xv)       change any material Tax election, amend any
Tax Returns, change any Tax accounting method, settle or compromise any material
Tax liability, or consent to the extension or waiver of the limitations period
applicable to a material Tax claim or assessment;

 

36

--------------------------------------------------------------------------------

                        (xvi)       enter into, amend, or extend any collective
bargaining agreement; or

                        (xvii)      enter into a Contract to do any of the
foregoing or, notwithstanding anything in this Section 6.1(b), knowingly take
(A) any action which is reasonably expected to result in any of the conditions
to the consummation of the Transaction not being satisfied or (B) any action
which would materially impair the consummation of the Transaction in accordance
with the terms hereof or be reasonably expected to materially delay such
consummation.

(c)           In addition to the restrictions set forth in Section 6.1(a) and
(b), following the Proxy Statement Date and until the earlier of the Closing
Date or termination of this Agreement, the Company shall not do any of the
following:

                        (i)          authorize for issuance, issue, sell,
deliver or agree or commit to issue, sell or deliver (whether through the
issuance or granting of options, warrants, other equity-based (whether payable
in cash, securities or other property or any combination of the foregoing)
commitments, subscriptions, rights to purchase or otherwise) any Equity
Securities;

                        (ii)         except for the issuance of Company Options
in the ordinary course of business consistent with past practice to newly-hired
employees, grant any stock options, stock appreciation rights, restricted
shares, restricted stock units, deferred equity units, awards based on the value
of Company’s capital stock or other equity-based award with respect to shares of
Company Common Stock under the Company Stock Plan or otherwise, or grant any
individual, corporation or other entity any right to acquire any shares of its
capital stock;

                        (iii)         except as required under applicable Law or
the terms of any Employee Benefit Plan existing as of the date of the Original
Agreement, (A) increase in any manner the compensation or benefits of any of the
current or former directors, executive officers, key employees, consultants,
independent contractors or other service providers of the Company or its
Subsidiaries (collectively, “Employees”), other than increases in the ordinary
course of business for Employees (other than directors), (B) become a party to,
establish, amend in any manner that increases the costs thereunder, commence
participation in, terminate or commit itself to the adoption of any stock option
plan or other stock-based compensation plan, compensation (including any
employee co-investment fund), severance, pension, retirement, profit-sharing,
welfare benefit, or other employee benefit plan or agreement or employment
agreement with or for the benefit of any Employee (other than (1) agreements
evidencing awards and payments made under Employee Benefit Plans existing as of
the date of the Original Agreement made in the ordinary course of business or
(2) new arrangements with respect to Employees hired after the date hereof), (C)
accelerate the vesting of or lapsing of restrictions with respect to any
stock-based compensation or other long-term incentive compensation under any
Employee Benefit Plans or employment agreements, (D) cause the funding of any
rabbi trust or similar arrangement or take any action to fund or in any other
way secure the payment of compensation or benefits under any Employee Benefit
Plan, (E) materially

 

37

--------------------------------------------------------------------------------

change any actuarial or other assumptions used to calculate funding obligations
with respect to any Employee Benefit Plan or change the manner in which
contributions to such plans are made or the basis on which such contributions
are determined, except as may be required by GAAP or applicable Law, or (F) (x)
hire employees in the position of executive officer (except for replacement
hires or hires currently budgeted for) or (y) terminate the employment of any
executive officer, other than termination for cause;

                        (iv)         acquire, sell, lease, license or dispose of
any property or assets in any single transaction or series of related
transactions, except for transactions in the ordinary course of business;

                        (v)          acquire (by merger, consolidation or
acquisition of stock or assets) any other Person or any equity or ownership
interest therein for consideration of more than $5 million in the aggregate;

                        (vi)         settle or compromise any pending or
threatened Action or pay, discharge or satisfy or agree to pay, discharge or
satisfy any Liability, in each case which is material to the business (other
than (A) the payment of Liabilities in the ordinary course of business and (B)
the payment of Liabilities existing on the date of the Original Agreement
pursuant to their terms);

                        (vii)        enter into, renew or amend in any material
respect any transaction, agreement, arrangement or understanding between (A) the
Company or any of its Subsidiaries, on the one hand, and (B) any affiliate of
the Company (other than any of the Company’s Subsidiaries), on the other hand,
of a type that would be required to be disclosed under Item 404 of Regulation
S-K under the Securities Act (if the Company were subject thereto);

                        (viii)       (A) enter into a Contract that would be
deemed a Company Material Contract hereunder if in effect as of the date hereof
or (B) amend or modify in any material respect or terminate any Company Material
Contract, or waive, release, grant, assign or transfer any of its material
rights or claims thereunder;

                        (ix)        waive, settle, or release any material
rights or claims of it (including material claims or rights relating to Business
Intellectual Property) against third parties; or

                        (x)         enter into a Contract to do any of the
foregoing.

(d)          Parent shall not do any of the following:

                        (i)          propose to adopt any amendments to or amend
its Organizational Documents (other than as provided in Section 6.2 and Section
6.12);

                        (ii)         except as required to consummate the
Transaction and to comply with this Agreement, authorize for issuance, issue,
sell, deliver (whether through the issuance or granting of options, warrants,
other equity-based (whether payable in cash,

 

38

--------------------------------------------------------------------------------

securities or other property or any combination of the foregoing) securities)
any of its securities;

                        (iii)         acquire or redeem, directly or indirectly,
or amend any of its securities or make any distribution or declare, pay or set
aside any dividend with respect to, or split, combine or reclassify any of its
equity interests or any shares of capital stock, except, in each case, in
connection with the exercise of conversion rights by Parent stockholders
pursuant to paragraph C of Article Seventh of Parent’s Amended and Restated
Certificate of Incorporation;

                        (iv)         propose or adopt a plan of complete or
partial liquidation, dissolution, merger, consolidation, restructuring,
recapitalization or other reorganization;

                        (v)          make any change in any of the accounting
principles or practices used by Parent except as required by changes in GAAP;

                        (vi)          take any action, or fail to take any
action, which action or failure to act could reasonably be expected to prevent
the Merger from qualifying as a “reorganization” within the meaning of Section
368(a) of the Code;

                        (vii)         change any material Tax election, amend
any Tax Returns, change any Tax accounting method, settle or compromise any
material Tax liability, or consent to the extension or waiver of the limitations
period applicable to a material Tax claim or assessment;

                        (viii)        enter into any Contract to do any of the
foregoing or knowingly take any action which is reasonably expected to result in
any of the conditions to the consummation of the Transaction not being satisfied
or knowingly take any action which would materially impair its ability to
consummate the Transaction in accordance with the terms hereof or be reasonably
expected to materially delay such consummation;

                        (ix)         enter into a Contract that would be deemed
a Parent Contract hereunder if in effect as of the date hereof; or

                        (x)          take any action after the delivery of the
Working Capital Certificate that would cause the Working Capital Certificate to
be inaccurate in any material respect.

Section 6.2       Proxy Statement; Parent Stockholders’ Meeting.

(a)          As promptly as practicable after the execution of this Agreement,
Parent will prepare and file the Proxy Statement with the SEC. Parent will
respond to any comments of the SEC, and Parent will use its commercially
reasonable efforts to mail the Proxy Statement to its stockholders as promptly
as practicable. As promptly as practicable after the execution of this
Agreement, Parent will prepare and file any other filings required under the
Securities Act or the Exchange Act or any other Federal, foreign or Blue Sky
Laws relating to the Transaction (collectively, the “Other Filings”). Parent
will notify the Company promptly upon the receipt of any comments from the SEC
or its staff and of any request by the SEC or its staff or any other

 

39

--------------------------------------------------------------------------------

governmental officials for amendments or supplements to the Proxy Statement or
any Other Filing or for additional information and will supply the Company with
copies of all correspondence between Parent or any of its representatives, on
the one hand, and the SEC, or its staff or other government officials, on the
other hand, with respect to the Proxy Statement or any Other Filing. Parent
shall permit the Company to participate in the preparation of the Proxy
Statement and any exhibits, amendment or supplement thereto and shall consult
with the Company and its advisors concerning any comments from the SEC with
respect thereto and shall not file the Proxy Statement or any exhibits,
amendments or supplements thereto or any response letters to any comments from
the SEC without the prior consent of the Company, such consent not to be
unreasonably withheld, conditioned or delayed (it being understood and agreed
that it shall not be deemed reasonable to withhold, condition or delay consent
to prevent or object to the disclosure of a fact, circumstance or item that is
required to be disclosed by applicable Law, rule or regulation or by the staff
of the SEC after reasonable consideration of all relevant facts and
circumstances). Parent agrees that the Proxy Statement and the Other Filings
will comply in all material respects with all applicable Laws and the rules and
regulations promulgated thereunder. Whenever any event occurs which is required
to be set forth in an amendment or supplement to the Proxy Statement or any
Other Filing, the Company or Parent, as the case may be, will promptly inform
the other party of such occurrence and cooperate in filing with the SEC or its
staff or any other government officials, and/or mailing to Parent Stockholders,
such amendment or supplement. The Proxy Statement will be sent to the Parent
Stockholders for the purpose of soliciting proxies from Parent Stockholders to
vote in favor of (i) approval of the Initial Business Combination contemplated
by this Agreement; (ii) the issuance and sale of the Parent Common Stock to the
extent that such issuance requires stockholder approval under the rules of the
applicable stock exchange; and (iii) approving amendments to the Certificate of
Incorporation of Parent as required so that the Certificate of Incorporation of
Parent can be amended and restated in the form set forth on Exhibit B (the
matters described in clauses (i) through (iii), the “Voting Matters”).

(b)          As soon as practicable following its approval by the SEC, Parent
shall distribute the Proxy Statement to the Parent Stockholders and, pursuant
thereto, shall call a meeting of the Parent Stockholders (the “Parent
Stockholders’ Meeting”) in accordance with the DGCL and solicit proxies from
such holders to vote in favor of the approval of the Transaction and the other
Voting Matters.

(c)          Parent shall comply, and the Company shall provide Parent with such
information concerning the Company reasonably requested by Parent that is
necessary for the information concerning the Company in the Proxy Statement to
comply, with all applicable provisions of and rules under the Exchange Act and
other applicable federal securities laws and all applicable provisions of the
DGCL in the preparation, filing and distribution of the Proxy Statement, the
solicitation of proxies thereunder, and the calling and holding of the Parent
Stockholders’ Meeting. Without limiting the foregoing, Parent shall ensure that
the Proxy Statement does not, as of the date on which it is distributed to the
Parent Stockholders, and as of the date of the Parent Stockholders’ Meeting,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading (provided that Parent shall not be
responsible for the accuracy or completeness of any information relating to the
Company or any other information furnished by the Company for inclusion in the
Proxy Statement).

 

40

--------------------------------------------------------------------------------

(d)          Subject to its fiduciary duties under Delaware Law, the Parent
Board of Directors shall recommend that the Parent Stockholders vote in favor of
approval of the Transaction and the other Voting Matters, and Parent, acting
through the Parent Board of Directors, shall include in the Proxy Statement such
recommendation, and shall otherwise use best efforts to obtain the Parent
Stockholder Approval; provided that under no circumstances shall Parent’s
directors, officers or shareholders be required to expend any personal funds
(other than reasonable business expenses reimbursable by Parent), incur any
liabilities or bring (or threaten to bring) any Action against a third party in
order to obtain the Parent Stockholder Approval. This Section 6.2(d) shall not
be construed to require Parent to be required to make any payment to any
shareholder in exchange for such shareholder’s vote in favor of the Merger. The
Company shall use reasonable best efforts to assist Parent in obtaining the
Parent Stockholder Approval, including by participating in customary investor
presentations and road shows.

(e)          The Company shall review the Proxy Statement and shall ensure and
shall confirm in writing to Parent, as of the date of mailing the Proxy
Statement to Parent Stockholders, that the information relating to the Company
contained in the Proxy Statement does not, to the knowledge of the Company,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading (the “Proxy Confirmation”). From and
after the date on which the Proxy Statement is mailed to the Parent
Stockholders, the Company will give Parent written notice of any action taken or
not taken by the Company or its Subsidiaries which is known by the Company to
cause the Proxy Confirmation to be incorrect or inaccurate in any material
respect; provided that, if any such action shall be taken or fail to be taken,
the Company and Parent shall cooperate fully to cause an amendment to be made to
the Proxy Statement such that the Proxy Confirmation is no longer incorrect or
inaccurate in any material respect with respect to any information concerning
the Company required to be included in the Proxy Statement.

(f)          The Company shall provide to Parent, in form and substance
appropriate for inclusion in the Proxy Statement, audited consolidated financial
statements of the Company and its Subsidiaries as of September 30, 2008 and for
the nine months ended September 30, 2008 (including the associated report of the
Company’s auditors) (the “September Financial Materials”), as soon as reasonably
practicable but no later than December 31, 2008.

Section 6.3       Directors and Officers of Parent After Closing.  Parent and
the Company shall take all necessary action so that the persons listed on
Section 6.3 of the Company Disclosure Statement are appointed or elected, as
applicable, to the position of directors of Parent, to serve in such positions
effective immediately after the Closing.

Section 6.4       Governmental Filings.  In furtherance of the obligations set
forth in Section 6.8, if required pursuant to the HSR Act, as promptly as
practicable after the date of this Agreement, Parent and the Company shall each
prepare and file the notification required of it thereunder in connection with
the Transaction and shall promptly and in good faith respond to all information
requested of it by the Federal Trade Commission and Department of Justice in
connection with such notification and otherwise cooperate in good faith with
each other and such Governmental Entities. Parent and the Company shall use
reasonable best efforts to (a)

 

41

--------------------------------------------------------------------------------

determine whether any registrations, declarations or filings are required to be
made with, or consents permits, authorizations, waivers, clearances, approvals,
and expirations or terminations of waiting periods are required to be obtained
from any third parties or other Governmental Entities in connection with the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, (b) timely make all such registrations,
declarations or filings and timely obtain all such consents, permits,
authorizations or approvals (including with respect to the HSR Act, if
applicable) and (c) take all reasonable steps as may be necessary to avoid any
Action by any Governmental Entity. Parent and the Company shall (1) promptly
inform the other of any communication to or from the Federal Trade Commission,
the Department of Justice or any other Governmental Entity regarding the
Transaction; (2) give the other prompt notice of the commencement of any Action
by or before any Governmental Entity with respect to the Transaction; and (3)
keep the other reasonably informed as to the status of any such Action. Filing
fees with respect to the notifications required under the HSR Act and with
respect to any other approvals or filings with Governmental Entities shall be
paid by Company.

Section 6.5       Required Information.

(a)          The Company and Parent each shall, upon request by the other,
furnish the other with all information concerning themselves and their
Subsidiaries (if any), their respective directors, officers, stockholders and
partners (including the directors of Parent to be elected effective as of the
Closing) and such other matters as may be reasonably necessary or advisable in
connection with the Transaction, or any other statement, filing, notice or
application made by or on behalf of the Company and Parent to any third party
and/or any Governmental Entity in connection with the Transaction.

(b)          From the date hereof through the Closing Date, each of the parties
will provide to the other parties and their respective Representatives full
access during normal business hours to their respective properties, books,
records, employees to make or cause to be made such review of the business, the
assets, properties and Liabilities and financial and legal condition as any
party deems necessary or advisable, provided that any such review shall not
interfere unnecessarily with normal operations of the Company and Parent.

Section 6.6       Confidentiality.  Each of the Company and Parent agree that
all information exchanged in connection with the Merger (and not required to be
filed with the SEC pursuant to applicable Law) shall be subject to the Mutual
Confidentiality and Non-Disclosure Agreement, dated as of February 25, 2008,
between the Company and Parent (the “Confidentiality Agreement”), which shall
remain in full force and effect pursuant to its terms.

Section 6.7       Public Disclosure.  From the date of this Agreement until the
Closing or termination, the parties shall cooperate in good faith to jointly
prepare all press releases and public announcements pertaining to this Agreement
and the Transaction, and no party shall issue or otherwise make any public
announcement or communication pertaining to this Agreement or the Transaction
without the prior consent of Parent (in the case of the Company) or the Company
(in the case of Parent), except as required by any Laws or by the rules and
regulations of, or pursuant to any agreement of, a stock exchange. Each party
will not unreasonably withhold approval from the others with respect to any
press release or public announcement. If any party

 

42

--------------------------------------------------------------------------------

determines that it is required by any Laws or by the rules and regulations of,
or pursuant to any agreement with, a stock exchange, to make this Agreement and
the terms of the Transaction public or otherwise issue a press release or make
public disclosure with respect thereto, it shall, to the extent permitted by
Law, at a reasonable time before making any public disclosure, consult with the
other party regarding such disclosure and give the other party reasonable time
to comment on such release or announcement in advance of such issuance. This
provision will not apply to communications by any party to its counsel,
accountants and other professional advisors. The parties hereto acknowledge that
Parent will be required by Law to file with the SEC a Current Report on Form 8-K
pursuant to the Exchange Act to report the execution of this Agreement and to
abide by certain contractual disclosure obligations of Parent of which the
Company is aware.

Section 6.8       Reasonable Best Efforts.  Upon the terms and subject to the
conditions set forth in this Agreement and except where a different standard is
expressly applicable, each of the parties agrees to use its reasonable best
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
necessary, proper or advisable to consummate and make effective, in the most
expeditious manner practicable, the Transaction, including using reasonable best
efforts to accomplish the following:  (i) the taking of all reasonable acts
necessary to cause the conditions precedent set forth in Article III to be
satisfied; (ii) the obtaining of all consents, approvals or waivers from third
parties required to consummate the Transaction; (iii) the defending of any
Actions challenging this Agreement or the consummation of the Transaction,
including seeking to have any stay or temporary restraining order entered by any
court or other Governmental Entity vacated or reversed; and (iv) the execution
or delivery of any additional instruments reasonably necessary to consummate the
Transaction, and to fully carry out the purposes of this Agreement, including,
without limitation, providing certificates as to factual matters in connection
with legal opinions.

Section 6.9       Notices of Certain Events.  From the date hereof through the
earlier of the Closing Date or termination of this Agreement, the Company will
notify Parent, and Parent will notify the Company, of:  (i) any notice or other
communication from any Person alleging that the Consent of such Person is or may
be required in connection with the Transaction or the Reorganization Actions;
and (ii) any Action commenced affecting the Company or Parent, the assets,
Liabilities or employees of the Company or Parent, or the consummation of the
Transaction. No notice pursuant to this Section will affect any representations
or warranties, covenants, obligations, agreements or conditions set forth herein
or otherwise affect any available remedies.

Section 6.10     Directors’ and Officers’ Insurance.  From and after the Closing
Date and until the six year anniversary of the Closing Date, Parent shall
maintain in effect directors’ and officers’ liability insurance (or, at Parent’s
option, a “tail” insurance policy) covering those Persons covered by the
directors’ and officers’ liability insurance maintained by Parent as of the date
hereof for any actions taken by them or omissions by them on or before the
Closing Date with the same directors’ and officers’ liability insurance coverage
as may be provided from time to time by Parent to its then existing directors
and officers; provided that, in no event will Parent be required to expend in
the aggregate amounts in any year in excess of 250% of the amount of the last
annual premium for such insurance, as set forth on the Parent Disclosure
Statement, to

 

43

--------------------------------------------------------------------------------

cover its then existing directors and officers (in which event, Parent shall
purchase the greatest coverage available for such amount). Nothing in this
Section 6.10 shall affect the right of any directors or officers that continue
their employment with Parent to participate in any directors’ and officers’
liability insurance policy in effect after the Closing for actions taken after
the Closing.

Section 6.11     Notice of Changes.

(a)          The Company, on the one hand, and Parent, on the other hand, will
give prompt notice to the other upon becoming aware of (i) the discovery or
occurrence, or failure to occur, of any event or circumstance which causes, or
would reasonably be likely to cause, any representation or warranty of such
party contained in any Transaction Document to be untrue or inaccurate, or (ii)
any failure on its part to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it under any Transaction Document
on or prior to the Closing Date, where, in the case of (i) and (ii), such
discovery, occurrence or failure would, with respect to the Company, permit the
Company to terminate this Agreement pursuant to Section 8.1(e) (disregarding the
cure periods therein) or, with respect to Parent, permit Parent to terminate
this Agreement pursuant to Section 8.1(d) (disregarding the cure periods
therein). No notice pursuant to this Section 6.11(a) will affect any
representations or warranties, covenants, agreements, obligations or conditions
set forth herein or limit or otherwise affect any available remedies.

(b)          Provided that the Company is in material compliance with its
covenants and obligations under this Agreement that relate to the subject matter
of a Supplemental Disclosure Item, the Company shall have the right to disclose
additional matters (a “Supplemental Disclosure Item”) in a letter to Parent (a
“Supplemental Disclosure Statement”) delivered not later than ten Business Days
prior to the Proxy Statement Date to reflect an action taken following signing
and permitted to be taken pursuant to the Company’s interim covenants at
Sections 6.1(a) and (b); provided, however, that no such Supplemental Disclosure
Item shall apply with respect to the representations and warranties at Sections
4.7, 4.8, 4.9, 4.15 and 4.20 hereof. Notwithstanding anything to the contrary
herein: (A) no Supplemental Disclosure Item shall be considered in connection
with any exercise by Parent of: (x) its right to terminate this Agreement
pursuant to Section 8.1 or (y) its right not to consummate the transactions
contemplated by this Agreement because of a failure of the condition set forth
in Section 3.2(a). No Supplemental Disclosure Item shall (i) include any matter
(A) arising on or prior to the date hereof which was required to be disclosed in
the Company Disclosure Statement as of the date hereof or (B) arising as a
result of a breach of any covenant or agreement contained herein or in the
Original Agreement by the Company or Parent; and (ii) be deemed to have cured
any misrepresentation or breach of representation or warranty that otherwise
might have existed hereunder by reason of any variance or inaccuracy. The
foregoing provisions shall not affect the Company’s ability to amend Sections
2.6(c) and 2.6(f) of the Company Disclosure Statement in accordance with
Sections 2.6(c) and 2.6(f) hereof, respectively.

Section 6.12     Amended and Restated Parent Organizational Documents. At the
Closing, Parent shall (x) amend its Certificate of Incorporation, substantially
on terms as set forth in Exhibit B, with such changes therein as may be approved
by Parent and the Company, and (y)

 

44

--------------------------------------------------------------------------------

amend its Bylaws, substantially on terms as set forth in Exhibit C, with such
changes therein as may be approved by Parent and the Company.

Section 6.13     Trust Waiver. The Company hereby acknowledges that Parent is a
recently organized blank check company formed for the purpose of acquiring (an
“Initial Business Combination”) one or more businesses or assets. The Company
further acknowledges that Parent’s sole assets consist of the cash proceeds of
the recent public offering (the “IPO”) and private placements of its securities,
and that substantially all of those proceeds have been deposited in a trust
account with a third party (the “Trust Account”) for the benefit of Parent,
certain of its stockholders and the underwriters of its IPO. The monies in the
Trust Account may be disbursed only (i) to Parent from time to time to cover any
tax obligations owed by Parent; (ii) to Parent in limited amounts from time to
time (and in no event more than $1,800,000 in total) in order to permit Parent
to pay its operating expenses; (iii) to Parent upon completion of an Initial
Business Combination; and (iv) if Parent fails to complete an Initial Business
Combination within the allotted time period and liquidates, subject to the terms
of the agreement governing the Trust Account, to Parent’s Public Stockholders
(as such term is defined in the agreement governing the Trust Account). For and
in consideration of Parent’s agreement to enter into this Agreement, the Company
and each of the Company Equityholders hereby waives any right, title, interest
or claim of any kind (any “Claim”) it has or may have in the future in or to any
monies in the Trust Account and agrees not to seek recourse (whether directly or
indirectly) against the Trust Account or any funds distributed therefrom (except
amounts released to Parent as described in clause (i) above) as a result of, or
arising out of, any Claims against Parent or otherwise arising under this
Agreement or otherwise.

Section 6.14     No Solicitation.

(a)          From the date hereof through the earlier of the Closing Date or
termination of this Agreement, none of the Company or the Permitted Holders
shall authorize or permit any of its or their officers, directors, employees,
investment bankers, attorneys, accountants, consultants or other agents or
advisors to, directly or indirectly, (i) furnish any confidential information
relating to the Company or any of its Subsidiaries or afford access to the
business, properties, assets, books or records of the Company or any of its
Subsidiaries to, otherwise cooperate in any way with, or knowingly assist,
participate in, facilitate or encourage any effort by, or have discussions with
any third party that is seeking to make, or has made, a Company Acquisition
Proposal, or (ii) enter into any agreement with respect to a Company Acquisition
Proposal.

(b)          From the date hereof through the earlier of the Closing Date or
termination of this Agreement, Parent shall not authorize or permit any of its
officers, directors, employees, investment bankers, attorneys, accountants,
consultants or other agents or advisors to, directly or indirectly, make any
Parent Acquisition Proposal, enter into any agreement with respect to a Parent
Acquisition Proposal or have discussions with any third party with respect to a
Parent Acquisition Proposal, provided that Parent and its representatives may
engage in such discussions with a third party if (A) it is in response to an
unsolicited bona fide proposal or offer made by such third party, (B) the Parent
Board of Directors has determined in good faith, after consultation with its
legal and financial advisors, that such proposal or offer is reasonably likely
to be more favorable to Parent and its stockholders than the Transactions and
(C) the Parent

45

--------------------------------------------------------------------------------

Board of Directors determines in good faith (after consultation with outside
legal counsel) that the failure to engage in such discussions would cause it to
violate its fiduciary duties under Delaware law.

(c)          The parties hereto agree that irreparable damage would occur in the
event that the provisions of this Section 6.14 were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
by the parties hereto that the Company or Parent, as the case may be, shall be
entitled to an immediate injunction or injunctions, without the necessity of
proving the inadequacy of money damages as a remedy and without the necessity of
posting any bond or other security, to prevent breaches of the provisions of
this Section 6.14 and to enforce specifically the terms and provisions hereof in
any court of the United States or any state having jurisdiction, specific
performance being the sole remedy with respect to this Section 6.14 if it is
available. Without limiting the foregoing, it is understood that any violation
of the restriction set forth above by (A) any officer, director, employee,
investment banker, attorney, accountant, consultant or other agent or advisor of
the Company or any officer, director, employee or agent acting on behalf of the
Permitted Holder shall be deemed to be a breach of this Agreement by the Company
and (B) any officer, director, employee, investment banker, attorney,
accountant, consultant or other agent or advisor of Parent shall be deemed to be
a breach of this Agreement by Parent.

Section 6.15     Additional Agreements. The parties agree to use their
reasonable best efforts to finalize the Additional Agreements (including the
Escrow Agreement) as soon as reasonably practicable following the date hereof.

Section 6.16     Reservation of Parent Shares. At least 48 hours prior to the
Closing, Parent shall reserve a sufficient number of shares of Parent Common
Stock, based on a good faith estimate of the Parent Board of Directors after a
review of Sections 2.6(c) and (f) of the Company Disclosure Statement, to be
available for issuance upon exercise of all of the Converted Options.

Section 6.17     Pre-Closing Confirmation and Certification. Not later than 72
hours prior to the Closing, Parent shall (i) give the trustee of the Trust
Account advance notice of the Effective Time, (ii) use best efforts to cause the
trustee of the Trust Fund to provide a written confirmation to the Company
confirming the dollar amount of the Trust Fund balance held in the Trust Account
that will be released to the Surviving Corporation upon consummation of the
Merger, and (iii) provide a certificate signed by each of the Chief Executive
Officer and Chief Financial Officer of Parent in the form of Exhibit H hereto
(the “Working Capital Certificate”), which shall set forth the Estimated Working
Capital Shortfall, if any. Not later than 72 hours prior to the printing of the
Proxy Statement, the Company shall provide a certificate signed by each of the
Chief Executive Officer and Chief Financial Officer of the Company in the form
of Exhibit I hereto (the “Proceeds Shares Certificate”), which shall set forth
(A) the Company Equity Sale Proceeds and (B) the Equity Proceeds Shares, in each
case, if any. Not later than 48 hours prior to printing the Proxy Statement the
Company shall revise Sections 2.6(c) and (f) of the Company Disclosure Statement
as necessary to update the list of Company Stockholders and holders of Company
Options and to reflect the allocation of the Equity Proceeds Shares, if any, and
additional Company Options, if any, and within 48 hours prior to the Closing,
the Company shall revise Sections 2.6(c) and (f) of the Company Disclosure
Statement as necessary to reflect

46

--------------------------------------------------------------------------------

the final allocation of the Transaction Shares and Converted Options based upon
the final Exchange Ratio.

Section 6.18     Company Stockholder Representation Letters. To the extent
reasonably required for compliance with the Securities Act, the Company shall
use its commercially reasonable best efforts to obtain from each Company
Stockholder as soon as practicable after the date hereof reasonable and
customary investor representations made to Parent in writing (to the extent that
Parent has not already received such representations from the Company
Stockholder).

ARTICLE VII

INDEMNIFICATION

Section 7.1       Survival of Representations, Warranties and Covenants. If the
Transaction is consummated, the representations and warranties of the Company
set forth in this Agreement, any Transaction Document or in any certificate
delivered in connection with this Agreement shall survive the Closing and
continue in full force and effect for a period of fifteen (15) months thereafter
(the “Survival Period”). The representations and warranties of Parent shall not
survive the Closing. The covenants of the Company and Parent contained in this
Agreement shall survive the Closing indefinitely or until, by their respective
terms, they are no longer operative. Any claim made by Parent under this Article
VII prior to the end of the Survival Period shall be preserved despite the
subsequent expiration of the Survival Period and any claim notice sent prior to
the expiration of the Survival Period shall survive until final resolution
thereof.

Section 7.2       Indemnification of Parent.

(a)          Subject to the terms and conditions of this Article VII and the
consummation of the Merger, and in accordance with the Amended and Restated
Company Support Agreement, the Escrowed Indemnity Shares (including the First
Target Indemnity Shares, the Second Target Indemnity Shares and the Third Target
Indemnity Shares) shall be used to indemnify and defend, save and hold harmless
Parent, the Surviving Corporation and their respective directors, officers,
agents, employees, successors and assigns (the “Parent Indemnitees”) from and
against all Losses asserted against, resulting to, imposed upon, or incurred by
any Parent Indemnitee by reason of, arising out of or resulting from:

                        (i)         the inaccuracy or breach of any
representation or warranty of the Company contained in or made pursuant to this
Agreement, any Transaction Document, any schedule or any certificate delivered
by the Company to Parent pursuant to this Agreement with respect hereto or
thereto in connection with the Closing;

                        (ii)         the non-fulfillment or breach of any
covenant or agreement of the Company contained in this Agreement;

                        (iii)         Excluded Taxes; and

                        (iv)         Parent’s enforcement of its rights under
this Section 7.2.

47

--------------------------------------------------------------------------------

(b)          Subject to the other limitations contained herein, the Parent
Indemnitees shall be entitled to be indemnified in respect of Section 7.2(a)
(other than in the case of the exceptions in the final proviso of this Section
7.2(b)) exclusively from the Escrowed Indemnity Shares (including the First
Target Indemnity Shares, the Second Target Indemnity Shares and the Third Target
Indemnity Shares) in accordance with the Escrow Agreement, and such Escrowed
Indemnity Shares (including the First Target Indemnity Shares, the Second Target
Indemnity Shares and the Third Target Indemnity Shares) shall constitute the
sole source of recovery for any claims by Parent Indemnitees arising under this
Agreement; provided that no Losses of any Parent Indemnitees shall be
indemnifiable pursuant to Section 7.2(a) unless and until the aggregate amount
of all such Losses otherwise payable exceeds $2,000,000 (the “Deductible”), in
which event the amount payable shall include all amounts included in the
Deductible and all future amounts that become payable thereafter under this
Article VII; provided, further, that the aggregate indemnification for Losses
pursuant to this Article VII shall not in any event exceed the value of Escrowed
Indemnity Shares (including the First Target Indemnity Shares, the Second Target
Indemnity Shares and the Third Target Indemnity Shares) as determined pursuant
to Section 7.3(b); provided, further, that nothing in this Article VII shall
preclude or in any way restrict any Parent Indemnitee from seeking additional
remedies in respect of Losses resulting from fraud or willful misrepresentation.

(c)          As used in this Article VII, the term “Losses” shall include all
losses, liabilities, damages, Taxes, judgments, awards, orders, penalties,
settlements, costs and expenses (including, without limitation, interest,
penalties, court costs and reasonable legal fees and expenses) including those
arising from any demands, claims, suits, actions, costs of investigation,
notices of violation or noncompliance, causes of action, proceedings and
assessments whether or not made by third parties or whether or not ultimately
determined to be valid. Solely for the purposes of determining the amount of any
Losses for which Parent may be entitled to indemnification pursuant to this
Article VII, any representation or warranty contained in this Agreement that is
qualified by a term or terms such as “material,” “materially,” or “Company
Material Adverse Effect” shall be deemed made or given without such
qualification and without giving effect to such words.

Section 7.3       Indemnification of Third Party Claims. The indemnification
obligations and liabilities under this Article VII with respect to actions,
proceedings, lawsuits, investigations, demands or other claims brought by third
parties which may give rise to indemnification for Losses hereunder (a “Third
Party Claim”) shall be subject to the following terms and conditions:

(a)          The Surviving Corporation will give the Escrow Representative and
the Unaffiliated Directors written notice after receiving written notice of any
Third Party Claim or discovering the liability, obligation or facts giving rise
to such Third Party Claim (a “Notice of Claim”) which shall set forth, to the
extent reasonably knowable (i) a brief description of the nature of the Third
Party Claim, (ii) the total amount of actual out-of-pocket Loss or the
anticipated potential Loss (including any costs or expenses which have been or
may be reasonably incurred in connection therewith), and (iii) whether such Loss
may be covered (in whole or in part) under any insurance and the estimated
amount of such Loss which may be covered under such insurance; provided,
however, that the failure of the Surviving Corporation to give written notice to
the Escrow Representative shall not affect the indemnification obligations
hereunder.

48

--------------------------------------------------------------------------------

(b)          The Unaffiliated Directors shall, in the name and on behalf of the
Surviving Corporation, defend, contest or otherwise protect the Parent
Indemnitees against the Third Party Claim and the Unaffiliated Directors, on
behalf of the Surviving Corporation, shall be entitled to claim, for and on
behalf of the Surviving Corporation, all or a portion of the Escrowed Indemnity
Shares (including the First Target Indemnity Shares, the Second Target Indemnity
Shares and the Third Target Indemnity Shares) as reimbursement for costs and
expenses incurred in such defense.

Section 7.4       Payments.

(a)          All amounts payable to the Surviving Corporation or any of the
Parent Indemnitees with respect to Losses pursuant to this Article VII shall be
(i) settled with respect to Section 7.2(a) solely by collection of Escrowed
Indemnity Shares (including the First Target Indemnity Shares, the Second Target
Indemnity Shares and the Third Target Indemnity Shares) from the Escrow Agent
pursuant to the Escrow Agreement, until all such shares have been so collected
(or are subject to such collection), or are otherwise released, from escrow
pursuant to the Escrow Agreement and (ii) shall be net of any Tax benefit
realized (or that the Surviving Corporation in good faith determines to be
reasonably likely to be realized) by the Surviving Corporation or any of the
Parent Indemnitees. Any indemnification obligations hereunder shall be settled
first by recourse against the 7.5% of Escrowed Indemnity Shares which are not
Escrowed Earnout Shares and then by recourse on a pro rata basis against First
Target Indemnity Shares, Second Target Indemnity Shares and Third Target
Indemnity Shares.

(b)          The value of each Escrowed Indemnity Share (including the First
Target Indemnity Shares, Second Target Indemnity Shares and Third Target
Indemnity Shares) for purposes of making payments to the Surviving Corporation
or any of the Parent Indemnitees on account of Losses in accordance with the
provisions of this Article VII shall be deemed to be the Closing Price of Parent
Common Stock on the date of payment to a Parent Indemnitee.

(c)          Except in the case of fraud, willful misrepresentation, or
intentional breach, the indemnification provisions set forth in this Article VII
shall be the sole and exclusive remedy of the parties after the Closing for
damages with respect to the transactions contemplated hereby. Each party agrees
that the other party, its agents and representatives (each of whom shall be
third party beneficiaries of this provision) shall have no liability to the
first party except as set forth in this Agreement or the other Transaction
Documents and except to the extent of such other party’s, such agent’s or such
representative’s fraud, willful misrepresentation or intentional breach.

Section 7.5       Escrow Representative.

(a)          Communications Investors LLC is hereby designated by the Company
and its stockholders to serve as the agent of such stockholders, as the initial
Escrow Representative hereunder with respect to the matters set forth in this
Article VII and by its signature below it hereby acknowledges such appointment
and agrees to serve in such capacity on the terms and subject to the conditions
set forth herein and in the Escrow Agreement. Effective only upon the Effective
Time, the Escrow Representative (including any successor or successors thereto)
shall act as the representative of the Company Stockholders, and shall be
authorized to act on behalf

49

--------------------------------------------------------------------------------

of the Company Stockholders and to take any and all actions required or
permitted to be taken by the Escrow Representative under this Article VII with
respect to any claims made by any Parent Indemnitee for indemnification pursuant
to this Article VII (including, without limitation, the exercise of the power to
agree to, negotiate, enter into settlements and compromises of, and comply with
orders of courts with respect to, any claims for indemnification). The Escrow
Representative shall be the only party entitled to assert the rights of the
Company Stockholders hereunder and the Escrow Representative shall perform all
of the obligations (other than payment) of the Company Stockholders under this
Article VII. Any Person shall be entitled to rely on all statements,
representations and decisions of the Escrow Representative.

(b)          The Company Stockholders shall be bound by all actions taken by the
Escrow Representative in his, her or its capacity as such. The Escrow
Representative shall promptly, and in any event within ten (10) Business Days,
provide written notice to the Company’s stockholders of any action taken on
behalf of them by the Escrow Representative pursuant to the authority delegated
to the Escrow Representative under this Article VII. Neither the Escrow
Representative nor any of its directors, officers, agents or employees, if any,
shall be liable to any person for any error of judgment, or any action taken,
suffered or omitted to be taken under this Agreement, except in the case of its
gross negligence or willful misconduct. The Escrow Representative shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement.

(c)          The Escrow Representative shall not be authorized to incur any
expense, hire any consultant, advisor or legal counsel, or take any action other
than (i) as expressly authorized by this Agreement or the Escrow Agreement or
(ii) upon the written request of the Company Stockholders entitled to a majority
of the Escrowed Indemnity Shares. Each Company Stockholder shall jointly and
severally indemnify the Escrow Representative from and against such Company
Stockholder’s ratable share of any and all liabilities, losses, damages, claims,
costs or expenses (including the reasonable fees and expenses of any legal
counsel retained by the Escrow Representative) suffered or incurred by the
Escrow Representative arising out of or resulting from any such action taken or
omitted to be taken by the Escrow Representative in its capacity as Escrow
Representative under this Article VII. The Escrow Representative shall not be
entitled to any compensation for his, her or its services in such capacity.

(d)          In the event that the Escrow Representative shall resign or be
unable to act for any reason, the Escrow Representative (or his, her or its
legal representative) shall select a successor Escrow Representative to fill
such vacancy, and such successor shall be deemed to be the Escrow Representative
for all purposes of this Agreement. Upon the appointment of a successor Escrow
Representative under this Agreement, such successor Escrow Representative will
succeed to and become vested with all of the rights, powers, privileges and
duties of the predecessor Escrow Representative under this Agreement, and the
predecessor Escrow Representative will be discharged from such predecessor
Escrow Representative’s duties and obligations under this Agreement.

Section 7.6       Parent Independent Directors. For purposes of this Article VII
and the other provisions of this Agreement relating to the amendment, waiver or
termination of this Agreement, indemnification, the delivery or cancellation of
the Escrowed Earnout Shares or Escrowed Indemnity Shares, the achievement of the
Targets or the Escrow Agreement (or any

50

--------------------------------------------------------------------------------

disputes relating to the foregoing), from and after the Closing, all actions to
be performed or decisions to be made by Parent or the Surviving Corporation
shall be controlled by Marc Byron or a Replacement Director (as defined in the
Term Sheet for the Parent Shareholders Agreement at Exhibit F hereto) (or, if
there is no such person on the Parent Board of Directors at such time, then an
“independent” director as defined in the applicable stock exchange rules and
that has not had, for the preceding two years, a material relationship with
Apollo Global Management, LLC or its affiliates (the “Unaffiliated Directors”)),
which person shall be authorized to take actions contemplated by this Section
7.6 prior to the Closing Date by all the members of the Parent Board of
Directors; provided, that if Mr. Byron or any other director has a personal
interest in any such matter, an Unaffiliated Director who has no personal
interest in such matter shall control such actions or decisions.

ARTICLE VIII

TERMINATION

Section 8.1       Termination. This Agreement may be terminated and the
Transaction abandoned at any time prior to the Closing Date:

(a)          by the mutual written agreement of Parent and the Company;

(b)          by written notice by Parent to the Company or by the Company to
Parent, if the Closing Date shall not have occurred on or before the Termination
Date, provided that no party may terminate this Agreement pursuant to this
Section 8.1(b) if such failure of the Closing Date to occur by the Termination
Date is due to such party’s breach or violation of any representation, warranty,
covenant or agreement herein;

(c)          by written notice by Parent to the Company or by the Company to
Parent, if there shall be any Law that makes illegal, permanently restrains,
enjoins, or otherwise prohibits consummation of the Transaction and such Law
shall not be subject to appeal or shall have become final and unappealable,
provided that the party seeking to terminate this Agreement pursuant to this
Section 8.1(c) shall have used such efforts as may be required by Sections 6.4
and 6.8 to prevent, oppose and remove such Law;

(d)          by written notice by Parent to the Company, if there shall have
been a breach of, inaccuracy in, or failure to perform any representation,
warranty, covenant or agreement on the part of the Company set forth in this
Agreement, or if any representation or warranty of the Company set forth in this
Agreement shall have become untrue, in any such case such that the conditions
set forth in Section 3.2(a) or Section 3.2(b), as the case may be, would not be
satisfied, provided that if such breach is curable by the Company prior to the
Termination Date through the exercise of the Company’s reasonable best efforts,
then for so long as the Company continues to exercise reasonable best efforts to
cure the same, Parent may not terminate this Agreement pursuant to this Section
8.1(d) prior to the earlier of the Termination Date or that date which is 45
days following the Company’s receipt of written notice from Parent of such
breach, it being understood that Parent may not terminate this Agreement
pursuant to this Section 8.1(d) if such breach by the Company is cured within
such 45-day period so that the conditions would then be satisfied;

51

--------------------------------------------------------------------------------

(e)          by written notice by the Company to Parent, if there shall have
been a breach of, inaccuracy in, or failure to perform any representation,
warranty, covenant or agreement on the part of Parent set forth in this
Agreement, or if any representation or warranty of Parent set forth in this
Agreement shall have become untrue, in any such case such that the conditions
set forth in Section 3.3(a) or Section 3.3(b), as the case may be, would not be
satisfied, provided that if such breach is curable by Parent prior to the
Termination Date through the exercise of its reasonable best efforts, then for
so long as Parent continues to exercise such reasonable best efforts to cure the
same, the Company may not terminate this Agreement pursuant to this Section
8.1(e);

(f)          by written notice by the Company (if the Company is not then in
material breach of its obligations under this Agreement) if the Parent Board of
Directors effects a Change in Recommendation;

(g)          by written notice by the Company to Parent or by written notice by
Parent to the Company if the Parent Stockholder Approval is not obtained at the
Parent Stockholders’ Meeting (as the same may be adjourned or postponed from
time to time but not later than the Termination Date); or

(h)          by written notice by Parent to the Company, if the Company shall
have failed to deliver the September Financial Materials in accordance with
Section 6.2(f)(ii) hereof.

Section 8.2       Effect of Termination. Except as otherwise set forth in this
Section 8.2, any termination of this Agreement under Section 8.1 will be
effective immediately upon the delivery of written notice of the terminating
party to the other parties hereto. In the event of the termination of this
Agreement pursuant to Section 8.1, this Agreement shall thereafter become void
and have no further force or effect without any liability on the part of any
party or its Affiliates or Representatives in respect thereof, except (i) as set
forth in Sections 6.6 and 6.13, this Section 8.2, Article IX and Exhibit A, each
of which shall survive the termination of this Agreement, and (ii) that nothing
herein will relieve any party from liability for any fraud, willful
misrepresentation or intentional breach of this Agreement.

ARTICLE IX

GENERAL PROVISIONS

Section 9.1       Assignment. No party to this Agreement will convey, assign or
otherwise transfer any of its rights or obligations under this Agreement or any
other Transaction Document without the prior written consent of the Company or
the Escrow Representative (in the case of an assignment by Parent) or of Parent
(in the case of an assignment by the Company or the Escrow Representative). Any
conveyance, assignment or transfer requiring the prior written consent of the
Escrow Representative, the Company or Parent which is made without such consent
will be void ab initio. No assignment will relieve the assigning party of its
obligations hereunder or thereunder.

Section 9.2       Parties in Interest. This Agreement is binding upon and is for
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement is

52

--------------------------------------------------------------------------------

not made for the benefit of any Person not a party hereto, and no Person other
than the parties hereto or their respective successors and permitted assigns
will acquire or have any benefit, right, remedy or claim under or by reason of
this Agreement.

Section 9.3       Amendment. Prior to the Closing, this Agreement may not be
amended except by a written agreement executed by Parent and the Company. From
and after the Closing, any amendment shall require the written consent of Parent
and the Escrow Representative; provided, that any amendment to this Agreement
consented to by Parent after the Closing must be approved by a majority of the
Unaffiliated Directors.

Section 9.4       Waiver; Remedies. No failure or delay on the part of Parent,
the Company, or the Escrow Representative in exercising any right, power or
privilege under this Agreement or any other Transaction Document will operate as
a waiver thereof, nor will any waiver on the part of Parent, the Company or the
Escrow Representative of any right, power or privilege under this Agreement or
any other Transaction Document operate as a waiver of any other right, power or
privilege under this Agreement or any other Transaction Document, nor will any
single or partial exercise of any right, power or privilege preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege under this Agreement or any other Transaction Document. The rights and
remedies herein provided are cumulative and are not exclusive of any rights or
remedies which the parties may otherwise have at law or in equity.

Section 9.5       Expenses. All fees and expenses incurred in connection with
the Transaction, including, without limitation, all legal, accounting, financial
advisory, consulting and all other fees and expenses of third parties incurred
by a party in connection with the negotiation and effectuation of the terms and
conditions of this Agreement and the transactions contemplated thereby, shall be
the obligation of the respective party incurring such fees and expenses.

Section 9.6       Notices. All notices, requests, claims, demands and other
communications required or permitted to be given under any Transaction Document
shall be in writing and shall be deemed effectively given (a) upon personal
delivery to the party to be notified; (b) when received when sent by fax by the
party to be notified; provided, however, that notices given by fax shall not be
effective unless either (i) a duplicate copy of such fax notice is promptly
given by one of the other methods described in this Section 9.6, or (ii) the
receiving party delivers a written confirmation of receipt for such notice
either by fax or any other method described in this Section 9.6; (c) one
Business Day after deposit with a reputable overnight courier, prepaid for
overnight delivery and addressed as set forth in (d), provided that the sending
party receives a confirmation of delivery from the overnight courier service; or
(d) three Business Days after deposit with the U.S. Post Office, Royal Mail or
other governmental postal service, postage prepaid, registered or certified with
return receipt requested and addressed to the party to be notified at the
address indicated for such party below, or at such other address as such party
may designate by 10 days’ advance written notice to the other parties given in
the foregoing manner:

(a)      If to Parent:

2200 Fletcher Ave

53

--------------------------------------------------------------------------------

4th Floor
Fort Lee, New Jersey 07024

Attention: Jerry Stone
Telecopy: (800) 705-6045

with a copy to:

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019

Attention: Andrew J. Nussbaum
Telecopy: (212) 403-2000

(b)      If to the Company:

41 Perimeter Center East, Suite 400
Atlanta, Georgia 30346

Attention: Chief Financial Officer
Telecopy: (770) 391-6426

with a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036

Attention: Gregory A. Fernicola
Telecopy: (917) 777-2918

Section 9.7       Entire Agreement. The Confidentiality Agreement, this
Agreement and the other Transaction Documents collectively constitute the entire
agreement between the parties with respect to the subject matter hereof. The
Confidentiality Agreement, this Agreement and the other Transaction Documents
supersede all prior negotiations, agreements and understandings of the parties
of any nature, whether oral or written, relating thereto, including the letter
of intent dated as of April 1, 2008 and the Original Agreement.

Section 9.8       Severability. If any provision of this Agreement or any other
Transaction Document or the application thereof to any Person or circumstance is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions thereof, or the application of such
provision to Persons or circumstances other than those as to which it has been
held invalid or unenforceable, shall remain in full force and effect and shall
in no way be affected, impaired or invalidated thereby; provided that in such
case, a failure to comply with such provision shall be deemed to be a breach of
this Agreement for purposes of this Agreement.

Section 9.9       Consent to Jurisdiction.

54

--------------------------------------------------------------------------------

(a)          Each of the parties hereto irrevocably agrees that any legal action
or proceeding with respect to this Agreement and the rights and obligations
arising hereunder, or for recognition and enforcement of any judgment in respect
of this Agreement and the rights and obligations arising hereunder brought by
the other party hereto or its successors or assigns, shall be brought and
determined exclusively in the Delaware Court of Chancery and any state appellate
court therefrom within the State of Delaware (or, only if the Delaware Court of
Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware). Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the aforesaid courts. Each of the parties
hereto hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above-named courts for any reason other than the failure to serve in
accordance with this Section 9.9, (ii) any claim that it or its property is
exempt or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise), and (iii) to the fullest extent permitted by applicable Law, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject mater hereof, may not be enforced in or by
such courts.

(b)          EACH OF THE PARTIES IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE TRANSACTION DOCUMENTS, THE
TRANSACTION OR THE ACTIONS OF THE PARTIES IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

Section 9.10     Exhibits and Schedules; Disclosure. All Exhibits, Disclosure
Statements and Schedules attached hereto are hereby incorporated in and made a
part of this Agreement as if set forth in full herein. Any matter disclosed on
any section of the Company Disclosure Statement or Parent Disclosure Statement
shall be deemed to be disclosed with respect to any other section of such
document, and with respect to any representation, warranty or covenant in this
Agreement or the Transaction Documents, to which the applicability of such
matter is reasonably apparent based on the information contained in such
disclosure statement.

Section 9.11     Governing Law. This Agreement will be governed by and construed
in accordance with the Laws of the State of Delaware (excluding any provision
regarding conflicts of laws).

Section 9.12     Counterparts. This Agreement may be executed in separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement.

55

--------------------------------------------------------------------------------

Section 9.13       Specific Performance. In the event of any actual or
threatened default in, or breach of, any of the terms, conditions and provisions
of this Agreement or any other Transaction Document prior to either the
consummation of the Transaction or the termination of this Agreement, the party
or parties who are or are to be thereby aggrieved will have the right of
specific performance and injunctive relief giving effect to its or their rights
under such Transaction Document and such rights shall constitute the sole and
exclusive remedy for such breach, other than for a breach involving fraud,
willful misrepresentation or intentional breach. The parties agree that any such
breach or threatened breach would cause irreparable injury, that the remedies at
law for any such breach or threatened breach, including monetary damages, are
inadequate compensation for any loss and that any defense in any action for
specific performance that a remedy at law would be adequate is waived. Each
party agrees that the other party, its agents and representatives (each of whom
shall be third party beneficiaries of this provision) shall have no liability to
the first party except as set forth in this Agreement or the other Transaction
Documents and except to the extent of such other party’s, such agent’s or such
representative’s fraud, willful misrepresentation or intentional breach.

Section 9.14    Rules of Construction. The following rules shall apply to the
interpretation of this Agreement:

(a)          The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement.

(b)          Any reference to any federal, state, local, or foreign Law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise, and shall be deemed to refer to any such Law as
amended and in effect at any time.

(c)          For the purposes of this Agreement, the Disclosure Statements, the
Schedules and Exhibits to this Agreement, (i) words in the singular will include
the plural and vice versa and words of one gender will include the other gender
as the context requires, (ii) the terms “hereof,” “herein,” and “herewith” and
words of similar import will, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement,
(iii) the word “including” and words of similar import will mean “including,
without limitation,” unless otherwise specified, (iv) the word “or” will not be
exclusive, (v) the phrase “made available” will mean that the information
referred to has been made available if requested by the party to whom such
information is to be made available, and (vi) any accounting term will have,
unless otherwise specifically provided herein, the meaning customarily given
such term in accordance with GAAP, and all financial computations will be made,
unless otherwise specifically provided herein, in accordance with GAAP
consistently applied, and all references to GAAP, unless otherwise specifically
provided herein, will be to United States GAAP.

(d)          A “breach” of a representation, warranty, covenant, obligation or
other provision of this Agreement or any Transaction Document will be deemed to
have occurred if

56

--------------------------------------------------------------------------------

there is or has been any inaccuracy in or breach of or any failure to perform or
comply with, such representation, warranty, covenant, obligation or other
provision.

(e)          The article, section and paragraph captions herein and the table of
contents hereto are for convenience of reference only, do not constitute part of
this Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof. Unless otherwise specified, all references herein to numbered
Articles and Sections are to Articles and Sections of this Agreement and all
references herein to Exhibits are to Exhibits to this Agreement.

(f)           Unless otherwise specified, all references contained in this
Agreement or in any Transaction Document to “dollars” or “$” will mean United
States Dollars.

(g)          References to “ordinary course of business,” insofar as they relate
to the Company, shall refer to the ordinary course of business for an early
stage technology company seeking financing and commercial and strategic
relationships.

[ remainder of this page intentionally left blank ]

57

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the date first above written.

POLARIS ACQUISITION CORP.:

By:       /s/ Marc Byron                                                 
          Name: Marc Byron
          Title: Chairman and CEO

HUGHES TELEMATICS, INC.:

By:        /s/ Jeffrey Leddy                                             
          Name: Jeffrey Leddy
          Title:    CEO

The undersigned joins as a party to the
foregoing Agreement for the limited
purposes provided in Section 2.10 and Articles
VII and IX of the Agreement.

COMMUNICATIONS INVESTORS LLC

By:      /s/ Andrew Africk                         
         Name: Andrew Africk
         Title:    Manager

--------------------------------------------------------------------------------



Exhibit A





Definitions



1.1      Defined Terms. The following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and the plural
forms of the terms defined):

“Action” means any legal, administrative, governmental or regulatory proceeding
or other action, suit, proceeding, claim, arbitration, mediation, alternative
dispute resolution procedure, inquiry or investigation by or before any
arbitrator, mediator, court or other Governmental Entity.

“Additional Agreements” shall mean the (i) Escrow Agreement and (ii) the Parent
Shareholders’ Agreement to be entered into on terms consistent with the summary
of material terms attached hereto as Exhibit F.

“Additional Shares” shall mean the sum of the (i) Equity Proceeds Shares, if
any, and (ii) Working Capital Shortfall Shares, if any.

“Affiliate” means (a) with respect to a particular individual: (i) each member
of such individual’s Family (as defined below in this definition); (ii) any
Person that is directly or indirectly controlled (as defined below in this
definition) by such individual or one or more members of such individual’s
Family; and (iii) any Person with respect to which such individual or one or
more members of such individual’s Family currently serves or has previously
served as a director, officer, employee, partner, member, manager, executor, or
trustee (or in a similar capacity).

(b) with respect to a specified Person other than an individual, any Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified.

For purposes of this definition, (i) ”control” of a Person will mean the
possession, directly or indirectly, of the power to direct or cause the
direction of its management or policies, whether through the ownership of Voting
Securities, by Contract or otherwise; and (ii) the “Family” of an individual
includes (A) the individual, (B) the individual’s spouse, (C) any other natural
person who is a child, sibling or parent of the individual or the individual’s
spouse, and (D) any other natural person who resides with such individual.

“Agreement” has the meaning set forth in the preamble to this agreement.

“Amended and Restated Company Support Agreement” has the meaning set forth in
the preamble to this Agreement.

“Applicable Percentage” has the meaning set forth in Section 2.6(c).

“Appraisal Shares” has the meaning set forth in Section 2.6(h).

“Apollo” shall mean Apollo Management L.P. and its Affiliates (including
Communication Investors LLC).


Exh. A-1

--------------------------------------------------------------------------------

“Business” means the business and operations of the Company and its Subsidiaries
as conducted on the date of the Original Agreement.

“Business Day” means a day on which banks and stock exchanges are open for
business in New York (excluding Saturdays, Sundays and public holidays).

“Business Intellectual Property” means patents, patent applications, trademarks
and service marks (both registered and unregistered), trade names, uniform
resource locators and Internet domain names, know-how, confidential information,
trade secrets, copyrights, copyright applications and registrations, industrial
designs, proprietary inventions, invention disclosures, intellectual property
rights in business methods and electronic databases, and all other intellectual
property rights, in each case as used to conduct the Business in the ordinary
course of business.

“Certificate of Merger” has the meaning set forth in Section 2.2.

“Change in Recommendation” means the withdrawal of, or modification in a manner
adverse to the Company of, the recommendation of the Parent Board of Directors
to the Parent Stockholders referred to in Section 6.2(d) or the recommendation
by the Parent Board of Directors to the Parent Stockholders to vote in favor of
any transaction other than the Merger or a transaction related to the Merger.

“Change of Control or Reorganization Event” means the occurrence of any of the
following events:

(a)      the acquisition by any Person of beneficial ownership within the
meaning of Rule 13d-3 promulgated under the Exchange Act, of more than 50% of
the voting power of the Surviving Corporation’s outstanding Voting Securities
(or the outstanding Voting Securities of any successor entity); provided that
such an acquisition by a Permitted Holder or any entity over which a Permitted
Holder has the ability to exercise control or has over 50% of the equity
interests, or otherwise holds direct or indirect control, shall not be a Change
of Control or Reorganization Event; or

(b)      the liquidation, dissolution or termination of the Surviving
Corporation; or

(c)      a sale of all or substantially all of the assets of the Surviving
Corporation and its Subsidiaries, taken as a whole, to any Person other than a
Permitted Holder or a group with respect to which one or more Permitted Holders
has the ability to exercise control or has over 50% of the equity interests, or
otherwise holds direct or indirect control.

“Change of Control or Reorganization Event Consideration” means the cash and/or
fair market value of securities or other consideration received by holders of
Parent Common Stock in respect of one share of Parent Common Stock in connection
with such Change of Control or Reorganization Event transaction.

“Claim” has the meaning set forth in Section 6.13.

“Closing” has the meaning set forth in Section 2.3.

“Closing Date” has the meaning set forth in Section 2.3.


Exh. A-2

--------------------------------------------------------------------------------

“Closing Price” means, with respect to the Parent Common Stock during the
regular trading session (and excluding pre-market and after-hours trading) on
any trading day, the last sale price regular-way or, in case no such sale takes
place on such date, the average of the closing bid and asked prices regular-way
on the principal national securities exchange on which the securities are listed
or admitted to trading, or, if on any day the Parent Common Stock is not so
listed, the average of the highest bid and lowest asked prices on such day in
the domestic over-the-counter market as reported by the National Quotation
Bureau, Incorporated, or any similar or successor organization (and in each such
case excluding any trades that are not bona fide, arm’s length transactions).

“Code” has the meaning set forth in the preamble to this Agreement.

“Company” has the meaning set forth in the preamble to this Agreement.

“Company Acquisition Proposal” means, with respect to the Company, (x) other
than with respect to the transactions contemplated by this Agreement or
transactions permitted under Section 6.1(b)(ii), (viii) or (xi) hereof, (A) any
offer, proposal or inquiry relating to, or any third party indication of
interest in, any acquisition or purchase, direct or indirect, of any class of
Equity Securities of the Company or its Subsidiaries (other than Networkcar) or
(B) a merger, consolidation, share exchange, business combination, sale of
assets, reorganization, recapitalization, liquidation, dissolution or other
similar transaction that would result in (i) the Permitted Holders owning less
than 50% of the outstanding Voting Securities of the Company, its successor
company or surviving corporation or (ii) a sale of all or a significant portion
of the assets of the Company and its Subsidiaries, taken as a whole; or (y)
other than with respect to the transactions described in this Agreement, any
transaction with a special purpose acquisition company.

“Company Board of Directors” shall mean the board of directors of the Company
and any relevant committees.

“Company Certificates” has the meaning set forth in Section 2.6(d).

“Company Common Stock” has the meaning set forth in Section 2.6(b).

“Company Disclosure Statement” means the Company Disclosure Statement dated as
of the date hereof and delivered by the Company.

“Company Equityholders” has the meaning set forth in the preamble to this
Agreement.

“Company Equity Sale Proceeds” means the net amount of cash consideration
received by the Company (after deducting any associated discounts, costs and
fees, including those of advisors or underwriters, and any dividends or
distributions with respect to such Equity Securities) from the issuance and sale
by the Company of Equity Securities of the Company after the execution of this
Agreement and prior to the tenth Business Day prior to the Proxy Statement Date,
provided that any such Equity Securities issued in a form other than shares of
Company Common Stock must be converted into or exchanged for shares of Company
Common Stock immediately prior to the Effective Time. Any cash received by the
Company (and related issuance of Equity Securities, including Credit Facility
Warrants) pursuant to the Credit Facility shall not be included in Company
Equity Sale Proceeds.

“Company Financial Statements” has the meaning set forth in Section 4.7(a).


Exh. A-3

--------------------------------------------------------------------------------



“Company Insurance Policies” has the meaning set forth in Section 4.18(a).

“Company Leased Premises” has the meaning set forth in Section 4.11(c).

“Company Material Adverse Effect” means any fact, circumstance, change or effect
that, individually or in the aggregate, has or is reasonably likely to have a
material adverse effect on (a) the ability of the Company to consummate the
Transaction or (b) the business prospects, condition (financial or otherwise),
assets or results of operations of the Company, taken as a whole; provided,
however, that no facts, circumstances, changes or effects (by themselves or when
aggregated with any other facts, circumstances, changes or effects) resulting
from, relating to or arising out of the following shall be deemed by themselves
to be or constitute a Company Material Adverse Effect: (i) the continuation or
increase of net operating losses, the use of available capital resources and
increased borrowings, in each case permitted hereunder and associated with the
OEM Business (but not excluding the underlying cause of such losses, uses or
borrowings); (ii) the effect of any change in the United States or foreign
economies, capital markets or political conditions in general to the extent that
it does not disproportionately affect the Company taken as a whole, relative to
other participants in the industries in which the Company operates; (iii) the
effect of any act of war, armed hostilities or terrorism which does not
disproportionately affect the Company, taken as a whole, relative to other
participants in the industries in which the Company operates; and (iv) the
effect of any changes in Laws applicable to the Company or GAAP.

“Company Material Contracts” means Contracts to which the Company or its
Subsidiaries was a party as of the date of the Original Agreement (and which was
pending or in force at such time):

(a)     which provide for payments from the Company or its Subsidiaries of
$1,000,000 or more during any year;

(b)     concerning a material joint venture, joint development or other
cooperation arrangement;

(c)     relating to or evidencing Indebtedness for borrowed money of the Company
or its Subsidiaries in excess of $1,000,000;

(d)     relating to the purchase or sale of property, or for the furnishing or
receipt of services, including customer, supply or consulting Contracts and
placement agent Contracts, which provide for payment to or from the Company or
its Subsidiaries of $1,000,000 or more during the 12 month period ended December
31, 2007;

(e)     which materially limit the ability of any of the Company or its
Subsidiaries to compete in any line of business or with any Person or in any
geographic area or which limit or restrict the ability of the Company or its
Subsidiaries with respect to the development, marketing, sale or distribution
of, or other rights with respect to, any products or services.

(f)      that create, establish or define the terms and conditions of, govern
the transfer, voting, economic or other rights of holders of, or otherwise
relate to equity securities


Exh. A-4

--------------------------------------------------------------------------------

issued by the Company or its Subsidiaries, including the Organizational
Documents of the Company and its Subsidiaries;

(g)      under which the Company or its Subsidiaries have made any outstanding
advance, loan or extension of credit to employees of the Company or its
Subsidiaries in excess of $100,000;

(h)      which provide for the payment of performance, manufacturing, management
or transaction fees to the Company or its Subsidiaries for telematics services
in excess of $5,000,000;

(i)       for the purchase or sale of any material business, corporation,
partnership, joint venture, association or other business organization or any
material division, material assets, material operating unit or material product
line thereof, which purchase or sale has not yet been consummated;

(j)      relating to material employment, change of control, retention,
severance or material consulting arrangements;

(k)     for the purchase, license (as licensee) or lease (as lessee) by the
Company of services, materials, products, personal property, supplies or other
tangible assets from any supplier or vendor in excess of $2,500,000;

(l)      required to be set forth on Section 4.20(b) of the Company Disclosure
Statement; and

(m)    the entering into of which is material and not in the ordinary course of
business of the Company.

“Company Net Option Shares” means the aggregate number of shares of Company
Common Stock issuable upon the exercise of all Company Options outstanding
immediately prior to the Effective Time multiplied by the Net Option Percentage.

“Company Options” has the meaning set forth in Section 4.6(a)(ii).

“Company Permits” has the meaning set forth in Section 4.16.

“Company Preferred Stock” means the preferred stock of the Company, par value
$0.01 per share.

“Company Series A Preferred Stock” means Series A Preferred Stock of the
Company, par value $0.01 per share.

“Company Stockholders” has the meaning set forth in Section 2.6(c).

“Company Stock Plan” means the Hughes Telematics, Inc. 2006 Stock Incentive
Plan.

“Company Tax Returns” has the meaning set forth in Section 4.9(a).

“Company Warrants” means any outstanding warrants to purchase Company Common
Stock.


Exh. A-5

--------------------------------------------------------------------------------



“Confidentiality Agreement” has the meaning set forth in Section 6.6.

“Consents” means all consents, waivers, approvals, requirements, allowances,
novations, authorizations, declarations, filings, registrations and
notifications.

“Contract” means, with respect to any Person, all agreements, contracts,
obligations, commitments and arrangements (whether written or oral) (a) to which
such Person is a party; (b) under which such Person has any rights; (c) under
which such Person has any Liability; or (d) by which such Person, or any of the
assets or properties owned or used by such Person, is bound, including, in each
case, all amendments, modifications and supplements thereto.

“Controlled Group Liability” means any and all liabilities (i) under Title IV of
ERISA, (ii) under Section 302 of ERISA, (iii) under Sections 412 and 4971 of the
Code, and (iv) as a result of a failure to comply with the continuation coverage
requirements of Section 601 et seq. of ERISA and Section 4980B of the Code,
other than such liabilities that arise solely out of, or relate solely to, the
Employee Benefit Plans listed in Section 4.17(a) of the Company Disclosure
Statement.

“Conversion Obligation” means, as of any relevant time of determination, the
amount that would be reflected on Parent’s consolidated balance sheet in the
line item “Common Stock Subject to Possible Conversion” as of such time (it
being understood that such line item refers to conversions by Parent
Stockholders who vote against the Transaction and elect conversion of their
shares).

“Converted Option” has the meaning set forth in Section 2.6(f).

“Converted Option Shares” has the meaning set forth in Section 2.6(f).

“Corporate Records” has the meaning set forth in Section 4.1(b) .

“Credit Agreement Documentation” means the Credit Facility and ancillary
agreements and documentation entered into in connection therewith.

“Credit Facility” means the Amended and Restated Credit Agreement, dated as of
April 9, 2008, by and among the Company, Morgan Stanley Senior Funding, Inc., as
administrative agent, Morgan Stanley & Co. Incorporated, as collateral agent,
and the lenders named therein party thereto from time to time.

“Credit Facility Warrants” means all warrants issued prior to or following the
date hereof pursuant to the terms of the Credit Facility or the letter
agreement, by and among the Company, Morgan Stanley Senior Funding, Inc. and
Morgan Stanley & Co. Incorporated, dated as of April 9, 2008.

“Customers” has the meaning set forth in Section 4.23.

“Deductible” has the meaning set forth in Section 7.2(b).

“Developed Software” has the meaning set forth in Section 4.20(d)(vi).

“DGCL” means the General Corporation Law of the State of Delaware.

“Disclosure Statements” means the Company Disclosure Statement and the Parent
Disclosure Statement.

“Earnout Options” has the meaning set forth in Section 2.6(f).


Exh. A-6

--------------------------------------------------------------------------------



“Effective Time” has the meaning set forth in Section 2.2.

“Employee Benefit Plan” means any employee benefit plan, program, policy,
practice, or other arrangement providing benefits to any current or former
employee, officer or director of the Company or any of its Subsidiaries or any
beneficiary or dependent thereof that is sponsored or maintained by the Company
or any of its Subsidiaries or to which the Company or any of its Subsidiaries
contributes or is obligated to contribute, whether or not written, including
without limitation any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA, any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (whether or not such plan is subject to ERISA) and any
bonus, incentive, deferred compensation, vacation, stock purchase, stock option,
severance, employment, change of control or fringe benefit plan, program,
policy, contract, letter or agreement.

“Employees” has the meaning set forth in Section 6.1(c)(iii).

“Environmental Law” has the meaning set forth in Section 4.14.

“Equity Proceeds Shares” means the number of shares of Parent Common Stock equal
to (i) the Company Equity Sale Proceeds divided by (ii) $10.00.

“Equity Securities” means any capital stock, limited liability company interest
or other equity or voting interest or any security, warrant, or evidence of
indebtedness convertible into or exchangeable for any capital stock, or limited
liability company interest or other equity interest, or any right, warrant or
option to acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

“ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is, or was at the relevant time, a member
of a group described in Section 414(b), (c), (m) or (o) of the Code or Section
4001(b)(1) of ERISA that includes or included the first entity, trade or
business, or that is, or was at the relevant time, a member of the same
“controlled group” as the first entity, trade or business pursuant to Section
4001(a)(14) of ERISA.

“Escrow Agent” has the meaning set forth in Section 2.8(a).

“Escrow Agreement” has the meaning set forth in Section 2.8(a).

“Escrow Representative” shall mean, initially, Communications Investors LLC and
each successor thereto appointed by its respective predecessor.

“Escrowed Earnout Shares” has the meaning set forth in Section 2.6(c).

“Escrowed Indemnity Shares” has the meaning set forth in Section 2.10.

“Escrowed Sponsor Earnout Shares” has the meaning set forth in Section 2.8(b).

“Estimated Working Capital Shortfall” shall mean Parent’s good faith estimate of
the Working Capital Shortfall, if any.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Ratio” means the quotient of (A) the sum of (i) 74,000,000, plus (ii)
the Additional Shares, if any, divided by (B) the sum of (i) the number of
shares of Company Common Stock outstanding immediately prior to the Effective
Time, (ii) to the extent not


Exh. A-7

--------------------------------------------------------------------------------

otherwise included in (B)(i) above, the aggregate number of shares of Company
Common Stock issuable upon the exercise of all Credit Facility Warrants
outstanding immediately prior to the Effective Time, and (iii) the Company Net
Option Shares.

“Excluded Taxes” means (i) any Taxes of the Company or its Subsidiaries for any
Pre-Closing Tax Period in excess of any amounts specifically identified and
reserved therefor on the face of the audited combined balance sheet of the
Company and its Subsidiaries as of December 31, 2007 (rather than any notes
thereto) (other than any reserve for deferred Taxes established to reflect
timing differences between book and Tax income), as adjusted for the passage of
time through the Closing Date in accordance with the ordinary course of business
of the Company and its Subsidiaries consistent with past practice and (ii) any
Taxes of any other Person for which the Company or any of its Subsidiaries may
be liable under Treasury Regulation § 1.1502-6 (or any similar provision of
state, local or foreign Tax Law), as a transferee or successor, by contract or
otherwise; provided, however, that Excluded Taxes shall not include any Taxes
resulting from a failure of the Merger to qualify as a “reorganization” within
the meaning of Section 368(a) of the Code. For purposes of this Agreement, in
the case of any taxable year or period beginning before and ending after the
Closing Date, (x) Property Taxes of the Company and its Subsidiaries allocable
to the Pre-Closing Tax Period shall be equal to the amount of such Property
Taxes for the entire taxable year or period multiplied by a fraction, the
numerator of which is the number of days during the taxable year or period that
are in the Pre-Closing Tax Period and the denominator of which is the number of
days in the entire taxable year or period, and (y) Taxes (other than Property
Taxes) of the Company and its Subsidiaries for the Pre-Closing Tax Period shall
be computed as if such taxable year or period ended as of the close of business
on the Closing Date.

“First Target” has the meaning set forth in Section 2.8(c).

“First Target Indemnity Shares” has the meaning set forth in Section 2.8(c).

“First Target Shares” has the meaning set forth in Section 2.8(c).

“First Tranche” has the meaning set forth in Section 2.6(c).

“First Tranche Earnout Options” has the meaning set forth in Section 2.6(f).

“GAAP” means United States generally accepted accounting principles.

“Generation 1 Products and Services” means devices, systems, installations and
services, including telematics communicators and telematics operations centers,
for providing to Customers the following personal assistance safety services:
automatic crash notification with GPS location, manual emergency call with GPS
location, manual roadside assistance call with GPS location, remote door unlock
via manual non-emergency call and stolen vehicle tracking with a valid police
report.

“Governmental Entity” means, in any jurisdiction, any (i) federal, state, local,
foreign or international government; (ii) court, arbitral or other tribunal;
(iii) governmental or quasi-governmental authority of any nature (including any
political subdivision, instrumentality, branch, department, official or entity);
or (iv) agency, commission, authority or body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature.

“Hazardous Materials” has the meaning set forth in Section 4.14.


Exh. A-8

--------------------------------------------------------------------------------

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication):

(a)      the principal of, interest on and premium (if any) in respect of
indebtedness of such Person for borrowed money;

(b)      the principal of, interest on and premium (if any) in respect of
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

(c)      the principal component of all obligations of such Person in respect of
letters of credit, bankers’ acceptances or other similar instruments (including
reimbursement obligations with respect thereto except to the extent such
reimbursement obligation relates to a trade payable and such obligation is
satisfied within 90 days of incurrence);

(d)      capitalized lease obligations of such Person;

(e)      the principal component of all obligations of such Person to pay the
deferred and unpaid purchase price of property (except trade payables); and

(f)      the principal component of Indebtedness of other Persons to the extent
guaranteed by such Person.

“Indemnity Escrow Termination Date” has the meaning set forth in Section 2.10.

“Initial Business Combination” has the meaning set forth in Section 6.13.

“IPO” has the meaning set forth in Section 6.13.

“June 30, 2008 Parent Balance Sheet” has the meaning set forth in Section
5.8(a).

“knowledge” means (a) with respect to the Company, the actual knowledge of each
of the Persons set forth on Section 1 of the Company Disclosure Statement; and
(b) with respect to Parent, the actual knowledge of each of the Persons set
forth on Section 1 of the Parent Disclosure Statement.

“Law” and “Laws” means all laws, principles of common law, statutes,
constitutions, treaties, rules, regulations, ordinances, codes, rulings, Orders,
licenses and determinations of all Governmental Entities.

“Liability” means any and all claims, debts, liabilities, obligations and
commitments of whatever nature, whether known or unknown, asserted or
unasserted, fixed, absolute or contingent, matured or unmatured, accrued or
unaccrued, liquidated or unliquidated or due or to become due, and whenever or
however arising (including those arising out of any Contract or tort, whether
based on negligence, strict liability or otherwise) and whether or not the same
would be required by GAAP to be reflected as a liability in financial statements
or disclosed in the notes thereto.

“Lien” means any charge, “adverse claim” (as defined in Section 8-102(a)(1) of
the Uniform Commercial Code) or other claim, community property interest,
condition, equitable


Exh. A-9

--------------------------------------------------------------------------------

interest, lien, encumbrance, option, proxy, pledge, security interest, mortgage,
right of first refusal, right of first offer, retention of title agreement,
defect of title or restriction of any kind or nature, including any restriction
on use, voting, transfer, receipt of income or exercise of any other attribute
of ownership.

“Losses” has the meaning set forth in Section 7.2(c).

“Merger” has the meaning set forth in the preamble to this Agreement.

“Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA.

“Multiple Employer Plan” has the meaning set forth in Section 4.17(g).

“Net Option Percentage” means the difference, expressed as a percentage, between
(a) 1 and (b) the quotient determined by dividing (x) the weighted average
exercise price of the existing Company Options by (y) the product of (i) the
Exchange Ratio and (ii) $10.00.

“Networkcar” means Networkcar, Inc., a Subsidiary of the Company.

“Networkcar Acquisition Date” has the meaning set forth in Section 4.9(n).

“Nonqualified Deferred Compensation Plan” has the meaning set forth in Section
4.17(m).

“Notice of Claim” has the meaning set forth in Section 7.3(a).

“OEM Business” means the Company’s capital intensive development of a
next-generation, in-vehicle, end-to-end telematics solution that is being
marketed to automotive manufacturers in the United States, which business is
currently in the development stage and has no current revenues.

“OEM Relationships” has the meaning set forth in Section 6.1(a)(ii).

“Order” means any award, decision, stipulation, injunction, judgment, order,
ruling, subpoena, writ, decree or verdict entered, issued, made or rendered by
any Governmental Entity.

“Organizational Documents” means, with respect to any Person, its certificate or
articles of incorporation, its by-laws, its memorandum and articles of
association, its limited liability company agreement or operating agreement, its
certificate of formation, its partnership or limited partnership agreement, its
trust indenture or agreement or other documentation governing the organization
or formation of such Person, but not any shareholder, registration rights,
subscription or other Contract to which such Person may become a party after its
formation or organization.

“Original Agreement” has the meaning set forth in the preamble to this
agreement.

“Other Filings” has the meaning set forth in Section 6.2(a).

“Parent” has the meaning set forth in the preamble to this Agreement.

“Parent Acquisition Proposal” means, with respect to Parent, other than the
transactions contemplated by this Agreement, any offer or proposal by Parent
relating to (A) an acquisition or purchase by Parent, direct or indirect, of all
or substantially all of the assets of a


Exh. A-10

--------------------------------------------------------------------------------

third party or a class of equity or Voting Securities of a third party, (B) any
tender or exchange offer by Parent for the securities of a third party, or (C) a
merger, consolidation, share exchange, business combination, sale of assets,
reorganization, recapitalization, liquidation, dissolution or other similar
transaction involving Parent.

“Parent Board of Directors” shall mean the board of directors of the Parent and
any relevant committees.

“Parent Common Stock” has the meaning set forth in Section 2.6(a).

“Parent Contracts” means, as of the date of the Original Agreement:

(a)      any “material contact” as such term is defined in Item 601(b)(10) of
Regulation S-K of the SEC;

(b)      all Contracts to which Parent is a party or by which any of Parent’s
assets may be bound, subjected or affected, which either (a) creates or imposes
a liability greater than $100,000 or (b) may not be cancelled by Parent on 30
days’ or less prior notice;

(c)      all Contracts concerning a partnership, joint venture, joint
development or other cooperation arrangement;

(d)      all Contracts with any Governmental Entity;

(e)      all Contracts relating to or evidencing Indebtedness of Parent (or the
creation, incurrence, assumption, securing or guarantee thereof);

(f)       all material Contracts for the purchase of any business, corporation,
partnership, joint venture, association or other business organization or any
division, material assets, material operating unit or material product line
thereof;

(g)      all material Contracts relating to employment, change of control,
retention, severance or material consulting or advising arrangements; and

(h)      all Contracts which are otherwise material to Parent which are not
described in any of the categories specified above.

“Parent Disclosure Statement” means the Parent Disclosure Statement dated as of
the date hereof and delivered by Parent herewith.

“Parent Indemnitees” has the meaning set forth in Section 7.2(a).

“Parent Material Adverse Effect” means any event, change, circumstance, effect,
development or state of facts that, individually or in the aggregate, (a) is, or
is reasonably likely to become, materially adverse to the business, prospects,
condition (financial or otherwise), assets or results of operations of Parent or
(b) would prevent or materially impair or materially delay the ability of Parent
to perform its obligations under this Agreement or to consummate the
transactions contemplated hereby; provided, however, that no facts,
circumstances, changes or effects (by themselves or when aggregated with any
other facts, circumstances, changes or effects) resulting from, relating to or
arising out of the following shall be deemed by themselves


Exh. A-11

--------------------------------------------------------------------------------

to be or constitute a Parent Material Adverse Effect: (i) the effect of any
change in the United States or foreign economies, capital markets or political
conditions in general to the extent that it does not disproportionately affect
the Parent taken as a whole, relative to other participants in the industries in
which Parent operates; (ii) the effect of any act of war, armed hostilities or
terrorism which does not disproportionately affect the Parent relative to other
participants in the industries in which Parent operates; and (iii) the effect of
any changes in applicable Laws applicable to Parent or GAAP.

“Parent Net Working Capital” means the excess of (i) the sum of the assets of
Parent and its Subsidiaries determined on a consolidated basis in accordance
with GAAP applied on a basis consistent with the methodologies, practices,
estimation techniques, assumptions and principles used in the preparation of the
financial statements included in the Parent SEC Reports (excluding any asset
related to the exercise or notice of exercise of any Parent Warrants), minus
(ii) the sum of the liabilities of Parent and its Subsidiaries determined on a
consolidated basis in accordance with GAAP applied on a basis consistent with
the methodologies, practices, estimation techniques, assumptions and principles
used in the preparation of the financial statements included in the Parent SEC
Reports; provided that (1) all expenses associated with the transactions
contemplated hereby (including all unpaid costs and expenses triggered by
consummation of the Transactions, including any deferred fees or discounts
payable to any underwriters and any fees and expenses of any independent
investment banking or valuation firm, and any transaction bonuses, retention
bonuses or similar liabilities entered into by the Parent and its Subsidiaries
prior to the Effective Time that are triggered upon consummation of the Merger)
shall be included in Parent’s liabilities, (2) any deferred underwriting
discounts and commissions earned by the underwriters of Parent’s initial public
offering, but not yet paid, shall be included in Parent’s liabilities, (3) the
amounts reflected in the line item “Investments held in trust” on Parent’s
balance sheet shall be included in Parent’s assets, (4) the Conversion
Obligation shall not be included in Parent’s liabilities and (5) the amounts
included in the line item “Deferred tax asset” shall not be included in Parent’s
current assets.

“Parent SEC Reports” has the meaning set forth in Section 5.18(a).

“Parent Stockholders” means holders of Parent Common Stock.

“Parent Stockholder Approval” means the approval of the Transaction and all
other Voting Matters, by the Parent Stockholders holding the number of shares of
Parent Common Stock required under the DGCL and Parent’s Organizational
Documents to authorize and approve such Voting Matters; provided that, even if
such vote were obtained, the Parent Stockholder Approval shall be deemed not to
have occurred if holders of 30% or more of the shares of Parent Common Stock
that were issued in Parent’s initial public offering vote against the
Transaction and properly elect conversion of their shares.

“Parent Stockholders’ Meeting” has the meaning set forth in Section 6.2(b).

“Parent Tax Returns” has the meaning set forth in Section 5.10(a).

“Parent Warrants” means any outstanding warrants to purchase Parent Common
Stock.

“Permits” means all Consents, licenses, permits, certificates, variances,
exemptions, franchises and other approvals issued, granted, given, required or
otherwise made available by any Governmental Entity.


Exh. A-12

--------------------------------------------------------------------------------

“Permitted Holders” means Apollo.

“Permitted Liens” means, with respect to any Person, Liens (a) for Taxes,
assessments and other governmental charges, if such Taxes, assessments or
charges shall not be due and payable or which the Person is contesting in good
faith and for which adequate reserves have been established; (b) for inchoate
workmen’s, repairmen’s or other similar Liens arising or incurred in the
ordinary course of business in respect of obligations which are not overdue; (c)
for minor title defects, recorded easements, and zoning, entitlement or other
land use or environmental regulation, which minor title defects, recorded
easements and regulations do not, individually or in the aggregate, impair the
continued use, occupancy, value or marketability of title of the property to
which they relate or the Business, assuming that the property is used on
substantially the same basis as such property is currently being used by the
Company or its Subsidiaries; (d) which are disclosed or reserved against in the
Company Financial Statements; (e) which were incurred in the ordinary course of
business since December 31, 2007; or (f) arising under or permitted by the
Credit Agreement Documentation.

“Person” means any individual, sole proprietorship, firm, corporation (including
any non-profit corporation and public benefit corporation), general or limited
partnership, limited liability partnership, joint venture, limited liability
company, estate, trust, association, organization, labor union, institution,
entity or Governmental Entity, including any successor (by merger or otherwise)
of such entity.

“Pre-Closing Tax Period” means any taxable year or period that ends on or before
the Closing Date and, with respect to any taxable year or period beginning on or
before and ending after the Closing Date, the portion of such taxable year or
period ending on and including the Closing Date.

“Proceeds Shares Certificate” has the meaning set forth in Section 6.17.

“Property Taxes” means real, personal and intangible ad valorem property taxes.

“Prospectus” has the meaning set forth in Section 4.24.

“Proxy Confirmation” has the meaning set forth in Section 6.2(e).

“Proxy Statement” means the proxy statement Parent sends to the Parent
Stockholders for purposes of soliciting proxies for the Parent Stockholders’
Meeting, as provided in Section 6.2(e).

“Proxy Statement Date” means the first date on which Parent expects to
distribute the Proxy Statement to the Parent Stockholders.

“Qualified Plans” has the meaning set forth in Section 4.17(c).

“Release” has the meaning set forth in Section 101(22) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended.

“Reorganization Actions” has the meaning set forth in Section 2.7.

“Representatives” means, with respect to any Person, such Person’s Affiliates,
directors, officers, employees, agents, consultants, advisors and other
representatives, including legal counsel, accountants and financial advisors.


Exh. A-13

--------------------------------------------------------------------------------

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations of the SEC thereunder.

“SEC” means the Securities and Exchange Commission.

“Second Target” has the meaning set forth in Section 2.8(d).

“Second Target Indemnity Shares” has the meaning set forth in Section 2.8(d).

“Second Target Shares” has the meaning set forth in Section 2.8(d).

“Second Tranche” has the meaning set forth in Section 2.6(c).

“Second Tranche Earnout Options” has the meaning set forth in Section 2.6(f).

“Section 262” has the meaning set forth in Section 2.6(c).

“Securities Act” means the Securities Act of 1933, as amended.

“September Financial Materials” has the meaning set forth in Section 6.2(f).

“Share Price” means, with respect to the Parent Common Stock on any measurement
date, either (i) the Closing Price or (ii) the VWA Price.

“Share Price Triggers” has the meaning set forth in Section 2.8(f).

“Shareholders’ Agreement” means the final and definitive Parent Shareholders’
Agreement, which shall be consistent with the terms set forth the in the
Shareholders’ Agreement Term Sheet attached hereto as Exhibit F.

“Sponsors” means the Parent Stockholders set forth on Section 2.8(b) of the
Parent Disclosure Statement.

“Subsidiary” means, with respect to any party, any corporation, partnership,
association, trust or other form of legal entity of which more than 50% of the
outstanding equity securities are on the date hereof directly or indirectly
owned by such party; provided that no Person will be considered to be a
Subsidiary of such Person’s general partner by virtue of such general
partnership interest.

“Supplemental Disclosure Item” has the meaning set forth in Section 6.11.

“Supplemental Disclosure Statement” has the meaning set forth in Section 6.11.

“Suppliers” means manufacturers, vendors or suppliers.

“Survival Period” has the meaning set forth in Section 7.1.

“Surviving Corporation” has the meaning set forth in the preamble to this
Agreement.

“Target” means the First Target, the Second Target and/or the Third Target, as
applicable.

“Target Shares” means the First Target Shares, the Second Target Shares or the
Third Target Shares.

“Taxes” or “Tax” means all federal, national, state, province, local and foreign
taxes, charges, duties, fees, levies or other assessments, including without
limitation income, excise, property, sales, use, gross receipts, recording,
insurance, value addeds, profits, license,


Exh. A-14

--------------------------------------------------------------------------------

withholding, payroll, employment, capital stock, customs duties, net worth,
windfall profits, capital gains, transfer, registration, estimated, stamp,
social security, environmental, occupation, franchise or other taxes of any kind
whatsoever, imposed by any Governmental Entity, and all interest, additions to
tax, penalties and other similar amounts imposed thereon.

“Tax Return” means, with respect to any Person, all federal, national, state,
province, local and foreign Tax returns, reports, declarations, statements and
other documentation, including any schedule or attachment thereto, required to
be filed by or on behalf of such Person (or any predecessor) or any
consolidated, combined, affiliated or unitary group of which such Person is or
has been a member (but only with respect to taxable periods during which such
Person is a member thereof), including information returns required to be
provided to any payee or other Person.

“Termination Date” means the earlier of (i) April 15, 2009 or (ii) the date
which is 70 days following the Proxy Statement Date.

“Third Party Claim” has the meaning set forth in Section 7.3.

“Third Target” has the meaning set forth in Section 2.8(e).

“Third Target Indemnity Shares” has the meaning set forth in Section 2.8(e).

“Third Target Shares” has the meaning set forth in Section 2.8(e).

“Third Tranche” has the meaning set forth in Section 2.6(c).

“Third Tranche Earnout Options” has the meaning set forth in Section 2.6(f).

“Threshold Working Capital” means $138,000,000.

“Tranche” has the meaning set forth in Section 2.6(c).

“Transaction” means the transactions contemplated by the Transaction Documents.

“Transaction Documents” means this Agreement, including all Schedules and
Exhibits hereto, as modified by the Company Disclosure Statement and the Parent
Disclosure Statement and the Amended and Restated Company Support Agreement;
provided, that upon execution and delivery of any Additional Agreement by all
parties thereto based on a term sheet or form of agreement attached to this
Agreement, such Additional Agreement shall supersede such term sheet or form of
agreement and shall become a Transaction Document.

“Transaction Options” has the meaning set forth in Section 2.6(f).

“Transaction Shares” has the meaning set forth in Section 2.6(c).

“Trust Account” has the meaning set forth in Section 6.13.

“Trust Agreement” has the meaning set forth in Section 4.24.

“Unaffiliated Directors” has the meaning set forth in Section 7.6.

“Voting Matters” has the meaning set forth in Section 6.2(a).

“Voting Securities” shall mean, with respect to any Person, the common stock and
any other securities issued by such Person that are outstanding and entitled to
vote generally in the election of directors of such Person.


Exh. A-15

--------------------------------------------------------------------------------

“VWA Price” means, with respect to the Parent Common Stock during the regular
trading session (and excluding pre-market and after-hours trading) on any
trading day, the volume-weighted average price of one share of Parent Common
Stock, as reported by Bloomberg, L.P., on such trading day.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as those terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Working Capital Certificate” has the meaning set forth in Section 6.17.

“Working Capital Shortfall” means, as of immediately prior to the Effective
Time, the positive difference, if any, between (A) Threshold Working Capital and
(B) Parent Net Working Capital.

“Working Capital Shortfall Shares” means the number of shares of Parent Common
Stock equal to (i) the Working Capital Shortfall divided by (ii) $10.00.


Exh. A-16

--------------------------------------------------------------------------------